Exhibit 10.2

[EXECUTION COPY]

 

CREDIT AGREEMENT

Dated as of June 19, 2007

among

WHITE MOUNTAINS INSURANCE GROUP, LTD.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

Issuing Lender,

and

THE OTHER LENDERS PARTY HERETO

LEHMAN BROTHERS INC.,

as Syndication Agent

and

JPMORGAN CHASE BANK, N.A.,

THE BANK OF NEW YORK,

THE BANK OF TOKYO-MITSUBISHI UFJ. LTD., NEW YORK BRANCH,

and

DEUTSCHE BANK AG NEW YORK BRANCH

as Co-Documentation Agents

and

BANC OF AMERICA SECURITIES LLC,

and

LEHMAN BROTHERS INC.

as Joint Lead Arrangers and Joint Book Runners

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

 

 

 

1.

DEFINITIONS

1

 

 

 

 

1.1.

Defined Terms

1

 

1.2.

Other Definitional Provisions

24

 

1.3.

Letter of Credit Amounts

25

 

1.4.

Rounding

25

 

1.5.

Times of Day

25

 

 

 

2.

AMOUNT AND TERMS OF COMMITMENTS

25

 

 

 

 

2.1.

Revolving Credit Commitments

25

 

2.2.

Procedure for Revolving Credit Borrowing

26

 

2.3.

Swing Line Commitment

27

 

2.4.

Procedure for Swing Line Borrowing; Refunding of Swing Line Loans

27

 

2.5.

Repayment of Loans; Evidence of Debt

29

 

2.6.

Facility Fee, etc

30

 

2.7.

Termination or Reduction of Revolving Credit Commitments

31

 

2.8.

Prepayments

31

 

2.9.

Conversion and Continuation Options

32

 

2.10.

Maximum Number of Eurodollar Loans

33

 

2.11.

Interest Rates and Payment Dates

33

 

2.12.

Computation of Interest and Fees

33

 

2.13.

Inability to Determine Interest Rate

34

 

2.14.

Pro Rata Treatment and Payments

34

 

2.15.

Requirements of Law

36

 

2.16.

Taxes

38

 

2.17.

Compensation for Losses

39

 

2.18.

Illegality

40

 

2.19.

Change of Office

40

 

2.20.

Replacement of Lenders under Certain Circumstances

40

 

2.21.

Guaranty of Payment and Performance

41

 

2.22.

Increase in Commitments

41

 

 

 

3.

LETTERS OF CREDIT

42

 

 

 

 

3.1.

L/C Commitment

42

 

3.2.

Procedure for Issuance and Amendment of Letter of Credit

42

 

3.3.

Drawings and Reimbursements; Funding of Participations

43

 

3.4.

Repayment of Participations

45

 

3.5.

Obligations Absolute

46

 

3.6.

Role of Issuing Lender

46

 

i


--------------------------------------------------------------------------------


 

 

 

Page

 

 

 



3.7.

Cash Collateral

47

 

3.8.

Applicability of ISP98 and UCP

47

 

3.9.

Fees and Other Charges

47

 

3.10.

Conflict with Issuer Documents

48

 

 

 

4.

CONDITIONS PRECEDENT

48

 

 

 

 

4.1.

Conditions to Closing

48

 

4.2.

Conditions to Closing and Each Extension of Credit

49

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

50

 

 

 

 

5.1.

Financial Statements

50

 

5.2.

Corporate Existence; Compliance with Law

51

 

5.3.

Corporate Power; Authorization; Enforceable Obligations

51

 

5.4.

No Legal Bar

51

 

5.5.

No Material Litigation

51

 

5.6.

Ownership of Property; Liens

52

 

5.7.

Intellectual Property

52

 

5.8.

Taxes

52

 

5.9.

Federal Regulations

52

 

5.10.

ERISA

52

 

5.11.

Investment Company Act; Other Regulations

53

 

5.12.

Use of Proceeds

53

 

5.13.

Accuracy of Information, etc

53

 

5.14.

Insurance Regulatory Matters

53

 

5.15.

Indebtedness and Liens

53

 

5.16.

Taxpayer Identification Number

54

 

 

 

6.

AFFIRMATIVE COVENANTS

54

 

 

 

 

6.1.

Financial Statements

54

 

6.2.

Certificates; Other Information

57

 

6.3.

Payment of Obligations

58

 

6.4.

Conduct of Business and Maintenance of Existence, etc

58

 

6.5.

Maintenance of Property; Insurance

58

 

6.6.

Inspection of Property; Books and Records; Discussions

58

 

6.7.

Notices

59

 

6.8.

Taxes

60

 

6.9.

Use of Proceeds

60

 

6.10.

Further Assurances

60

 

 

 

7.

NEGATIVE COVENANTS

60

 

 

 

 

7.1.

Financial Condition Covenants

60

 

ii


--------------------------------------------------------------------------------


 

 

 

Page

 

 

 



7.2.

Limitation on Indebtedness

61

 

7.3.

Limitation on Liens

62

 

7.4.

Limitation on Changes in Fiscal Periods

63

 

7.5.

Limitation on Lines of Business

63

 

7.6.

Guarantors

63

 

 

 

8.

EVENTS OF DEFAULT

63

 

 

 

 

8.1.

Events of Default

63

 

8.2.

Remedies Upon Event of Default

66

 

 

 

9.

THE ADMINISTRATIVE AGENT

66

 

 

 

 

9.1.

Appointment

66

 

9.2.

Delegation of Duties

67

 

9.3.

Liability of Administrative Agent

67

 

9.4.

Reliance by Administrative Agent

68

 

9.5.

Notice of Default

68

 

9.6.

Credit Decision; Disclosure of Information by Administrative Agent

68

 

9.7.

Indemnification of Administrative Agent

69

 

9.8.

Administrative Agent in its Individual Capacity

69

 

9.9.

Successor Administrative Agent

70

 

9.10.

Administrative Agent May File Proofs of Claim

71

 

9.11.

Guarantee and Collateral Matters

71

 

9.12.

Other Agents; Arrangers and Managers

72

 

 

 

10.

MISCELLANEOUS

72

 

 

 

 

10.1.

Amendments, Etc

72

 

10.2.

Notices; Effectiveness; Electronic Communication

74

 

10.3.

No Waiver; Cumulative Remedies

76

 

10.4.

Survival of Representations and Warranties

76

 

10.5.

Attorney Costs and Expenses

76

 

10.6.

Indemnification

77

 

10.7.

Successors and Assigns

78

 

10.8.

Adjustments; Set-off

83

 

10.9.

Counterparts

84

 

10.10.

Severability

84

 

10.11.

Integration

84

 

10.12.

GOVERNING LAW

85

 

10.13.

SUBMISSION TO JURISDICTION; WAIVERS

85

 

10.14.

WAIVERS OF JURY TRIAL

85

 

10.15.

No Advisory or Fiduciary Responsibility

86

 

10.16.

Confidentiality

86

 

iii


--------------------------------------------------------------------------------


 

 

 

Page

 

 

 



10.17.

Release of Guarantee Obligations

87

 

10.18.

Accounting Changes

88

 

10.19.

USA PATRIOT Act Notice

88

 

10.20.

Interest Rate Limitation

89

 

iv


--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

1

Commitment Schedule

1A

Existing Letters of Credit

5.3

Consents, Authorizations, Filings and Notices

10.2

Notice Addresses

 

 

EXHIBITS:

 

 

 

A

Form of Compliance Certificate

B-1

Form of Borrowing Request

B-2

Form of Swing Line Loan Notice

C-1

Form of Revolving Credit Note

C-2

Form of Swing Line Note

D

Form of Exemption Certificate

E

Form of Closing Certificate

F

Form of Legal Opinion of Robert Seelig, Esq.

G

Form of Legal Opinion of Conyers Dill & Pearman

H

Form of Assignment and Assumption

I

Form of Instrument of Accession

J

Form of Guaranty

 

v


--------------------------------------------------------------------------------


CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of June 19, 2007, among (i) WHITE MOUNTAINS
INSURANCE GROUP, LTD., a company existing under the laws of Bermuda (the
“Borrower”), (ii) each lender from time to time party hereto (collectively, the
“Lenders”), (iii) BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and the Issuing Lender and (iv) LEHMAN BROTHERS INC., as Syndication
Agent. 

PRELIMINARY STATEMENTS

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

1.             DEFINITIONS

1.1.  Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Act of 1934” means the Securities Exchange Act of 1934 and the regulations
issued thereunder.

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent appointed in accordance with Section 9.9.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.2, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Agent Fee Letter” means that certain letter agreement dated as of April 16,
2007 by and between the Borrower, the Administrative Agent and Banc of America
Securities LLC.


--------------------------------------------------------------------------------


“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, Bank of America, N.A. in its capacity as the
Administrative Agent and Banc of America Securities LLC in its capacity as one
of the Arrangers), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

“Agreement” means this Credit Agreement, as amended, restated, extended,
supplemented or otherwise modified from time to time.

“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the Department of its
jurisdiction of incorporation or organization, which statement shall be in the
form required by such Insurance Subsidiary’s jurisdiction of incorporation or
organization or, if no specific form is so required, in the form of financial
statements permitted by such Department to be used for filing annual statutory
financial statements and shall contain the type of information permitted or
required by such Department to be disclosed therein, together with all exhibits
or schedules filed therewith.

“Applicable Margin” means the applicable percentage per annum set forth below
corresponding to the Total Consolidated Debt to Total Consolidated
Capitalization Ratio as of the most recent fiscal quarter of the Borrower for
which a Compliance Certificate has been or is required to have been delivered
pursuant to Section 6.2(b):

Pricing
Level

 

Total Consolidated Debt to Total
Consolidated Capitalization Ratio

 

Applicable Margin

 

I

 

£ 10.0%

 

0.320

%

II

 

> 10.0% £ 15.0%

 

0.400

%

III

 

> 15.0% £ 22.5%

 

0.525

%

IV

 

> 22.5% < 30.0%

 

0.675

%

V

 

³ 30.0%

 

0.875

%

 

The Applicable Margin in effect from the Closing Date through the first Business
Day immediately following the date the first Compliance Certificate is delivered
to the Administrative Agent pursuant to Section 6.2(b), shall be the Applicable
Margin set forth in pricing level III.  Any increase or decrease in the
Applicable Margin resulting from a change in the Total Consolidated Debt to
Total Consolidated Capitalization Ratio, as set forth on a Compliance
Certificate delivered pursuant to Section 6.2(b), shall become effective as of
the first Business Day immediately following delivery of such Compliance
Certificate; provided, however, that if a Compliance Certificate is not
delivered when due in accordance with Section 6.2(b), then the level V
Applicable Margin shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered until the
first Business Day after the date on which such Compliance Certificate is
delivered.

2


--------------------------------------------------------------------------------


“Application” means an application and agreement for the issuance or amendment
of a Letter of Credit in the form from time to time used by the Issuing Lender,
which shall not be inconsistent with this Agreement or impose additional
obligations on the Borrower.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger Fee Letter” means that certain letter agreement dated as of April 16,
2007 by and among the Borrower, the Arrangers and LBB.

“Arrangers” means Banc of America Securities LLC and Lehman Brothers Inc., in
their respective capacities as joint lead arrangers and joint book runners.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.7(b), and accepted by the Administrative Agent,
substantially in the form of Exhibit H or any other form approved by the
Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Available Revolving Credit Commitment” means, with respect to any Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Credit Commitment then in effect over (b) such Lender’s Revolving Extensions of
Credit then outstanding.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America,
N.A. as its “prime rate.”  The “prime rate” is a rate set by Bank of America,
N.A. based upon various factors including Bank of America, N.A.’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America, N.A.
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loans” means Loans for which the applicable rate of interest is based
upon the Base Rate.

“Benefited Lender” has the meaning specified in Section 10.8.

3


--------------------------------------------------------------------------------


“Berkshire Hathaway” means, Berkshire Hathaway Inc., or an Affiliate thereof.

“Berkshire Preferred Stock” means the $300,000,000 aggregate liquidation
preference amount of non-voting preferred stock issued by Fund American to
Berkshire Hathaway pursuant to the Certificate of Designation of Series A
Preferred Stock of TACK Acquisition Corp. (n/k/a Fund American) as amended,
supplemented or otherwise modified from time to time.

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower Materials” has the meaning specified in Section 6.2(e).

“Borrower” has the meaning specified in the preamble hereto.

“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Request” means a notice of (a) a borrowing, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurodollar Loans pursuant
to Sections 2.2 or 2.9 which, if in writing, shall be substantially in the form
of Exhibit B-1.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Loans, a day (other than a Saturday or Sunday) on which
banks generally are open in New York City for the conduct of substantially all
of their commercial lending activities, interbank wire transfers can be made on
the Fedwire system and dealings in Dollars are carried on in the London
interbank market and (ii) for all other purposes, a day (other than a Saturday
or Sunday) on which banks generally are open in New York City for the conduct of
substantially all of the commercial lending activities, and interbank wire
transfers can be made on the Fedwire system.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

“Capital and Surplus” means, as of any date, (a) as to any Insurance Subsidiary
domiciled in the United States, the total surplus as regards to policyholders
(or any successor line item description that contains the same information) as
shown in its Annual Statement or Interim Statement, or an amount determined in a
consistent manner for any date other than one as of which an Annual Statement or
Interim Statement is prepared, (b) as to Sirius, the total solvency capital (or
any successor line item description that contains the same information) as shown
in its Annual Statement or Interim

4


--------------------------------------------------------------------------------


Statement, or an amount determined in a consistent manner for any date other
than one as of which an Annual Statement or Interim Statement is prepared and
(c) as to any other Insurance Subsidiary, the equivalent amount (determined in
good faith by the Borrower).

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock or share capital of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation) and any and all warrants, rights or options to purchase any of
the foregoing.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lender (which documents are hereby
consented to by the Lenders).  Derivatives of such term have corresponding
meanings.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Act of 1934 and the rules of the SEC thereunder as in effect on
the date hereof), other than (i) Berkshire Hathaway, (ii) Franklin Mutual or
(iii) John J. Byrne or any Related Person with respect to John J. Byrne
(together with, in the case of clauses (i), (ii) and (iii), their Affiliates),
of Capital Stock representing more than 30% of the aggregate ordinary voting
power represented by the issued and outstanding Capital Stock of the Borrower,
or (b) the occupation, within a period of two years, of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated.  For the avoidance of doubt, none of
the Capital Stock held by the entities listed in clauses (a)(i), (a)(ii) and
(a)(iii), nor the Capital Stock held by any of their Affiliates, shall be
included as being owned by a Person or group when determining whether such
Person or group has met the 30% threshold set forth in clause (a).

“Closing Certificate” means a certificate substantially in the form of
Exhibit E.

“Closing Date” means the first date on which all the conditions precedent in
Section 4.1 are satisfied or waived in accordance with Section 10.1.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitments” means, collectively the Revolving Credit Commitments, the Swing
Line Commitment, the L/C Commitment or as the context may require, any such
Commitment.

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Borrower within the meaning of Section 4001 (a)
(14) of ERISA or that is treated as a single employer with the Borrower under
Section 414 of the Code.

5


--------------------------------------------------------------------------------


“Compensation Period” has the meaning specified in Section 2.14(e)(ii).

“Compliance Certificate” means a certificate duly executed by a Responsible
Officer on behalf of the Borrower substantially in the form of Exhibit A.

“Conditional Common Equity” means convertible preferred equity issued by the
Borrower or any of its Subsidiaries which will convert to common equity of the
Borrower or any of its Subsidiaries upon shareholder approval (provided that
such shareholder approval is obtained within the period required by the terms
thereof).

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided, however,
that in calculating Consolidated Net Income for any period, there shall be
excluded for purposes of the calculation of Consolidated Net Income (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries and (b) any effects resulting from the application of
FIN 46R.

“Consolidated Net Worth” means, as at any date, the sum of all amounts that
would, in conformity with GAAP be included on a consolidated balance sheet of
the Borrower and its consolidated Subsidiaries under stockholders’ equity at
such date, plus minority interests in Subsidiaries, as determined in accordance
with GAAP; provided, however, that in calculating Consolidated Net Worth as at
any date, there shall be excluded for purposes of the calculation of
Consolidated Net Worth any effects resulting from (a) SFAS 115 or (b) the
application of FIN 46R.

“Cure Period” has the meaning specified in Section 7.1(b).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Debt” means indebtedness for borrowed money.

“Debtor Relief Laws” the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions, domestic or foreign, from time to time in effect and affecting
the rights of creditors generally.

“Default” means any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in the L/C Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to the

6


--------------------------------------------------------------------------------


Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due unless the subject of
a good faith dispute or unless such failure has been cured or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Default Rate” has the meaning specified in Section 2.11(c).

“Department” means, with respect to any Insurance Subsidiary, the insurance
commissioner or other Governmental Authority of such Insurance Subsidiary’s
jurisdiction of incorporation or organization.

“Dollars” and “$” means lawful currency of the United States of America.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.7(b)(iii), (v), (vi), (vii) and (viii) (subject to
such consents, if any, as may be required under Section 10.7(b)(iii)).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
injunctive or equitable relief, fines, penalties or indemnities), of the
Borrower or any of its Subsidiaries resulting from or based upon (a) a violation
of any environmental law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) human exposure to
any Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Eurodollar Loans” means Loans for which the applicable rate of interest is
based upon the Eurodollar Rate.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 A.M., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Bank of America, N.A. and with a term equivalent to such Interest
Period would be offered by Bank of America, N.A.’s London branch to major banks
in the London interbank eurodollar market at their request at approximately
11:00 A.M. (London time) two Business Days prior to the commencement of such
Interest Period.

7


--------------------------------------------------------------------------------


“Excluded Taxes” has the meaning specified in Section 2.16(a).

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
November 14, 2006, among the Borrower, White Mountains Re, the several banks and
other financial institutions or entities from time to time parties thereto,
Lehman Brothers Inc., as syndication agent, and Bank of America, N.A., as
administrative agent.

“Existing Letters of Credit” means those letters of credit set forth on Schedule
1A.

“Event of Default” means any of the events specified in Section 8.1, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

“Facility Fee Rate” means the applicable percentage per annum set forth below
corresponding to the Total Consolidated Debt to Total Consolidated
Capitalization Ratio as of the most recent fiscal quarter of the Borrower for
which a Compliance Certificate has been or is required to have been delivered
pursuant to Section 6.2(b):

Pricing
Level

 

Total Consolidated Debt to Total
Consolidated Capitalization Ratio

 

Facility Fee Rate

 

I

 

£ 10.0%

 

0.080

%

II

 

> 10.0%  £ 15.0%

 

0.100

%

III

 

> 15.0%  £ 22.5%

 

0.125

%

IV

 

> 22.5%  < 30.0%

 

0.175

%

V

 

³ 30.0%

 

0.225

%

 

The Facility Fee Rate in effect from the Closing Date through the first Business
Day immediately following the date the first Compliance Certificate is delivered
to the Administrative Agent pursuant to Section 6.2(b), shall be the Facility
Fee Rate set forth in pricing level III.  Any increase or decrease in the
Facility Fee Rate resulting from a change in the Total Consolidated Debt to
Total Consolidated Capitalization Ratio, as set forth on a Compliance
Certificate delivered pursuant to Section 6.2(b), shall become effective as of
the first Business Day immediately following delivery of such Compliance
Certificate; provided, however, that if a Compliance Certificate is not
delivered when due in accordance with Section 6.2(b), then the level V Facility
Fee Rate shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered until the first
Business Day after the date on which such Compliance Certificate is delivered.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such

8


--------------------------------------------------------------------------------


day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America, N.A. on such day
on such transactions as reasonably determined by the Administrative Agent.

“Fee Letters” means, collectively, the Agent Fee Letter and the Arranger Fee
Letter.

“FIN 46R” means FASB Interpretation No. 46, “Consolidation of Variable Interest
Entities,” and its revision by the Financial Accounting Standards Board.

“Fitch” means Fitch, Inc. (or any successor thereto).

“Franklin Mutual” means any investment fund managed by Franklin Mutual Advisers
LLC (or any successor thereto) or any of its Affiliates.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in revolving
credit facilities and similar extensions of credit in the ordinary course of its
business.

“Fund American” means Fund American Companies, Inc., a Delaware corporation.

“Fund American Enterprises” means Fund American Enterprises Holdings, Inc., a
Delaware corporation.

“Fund American Notes” means those certain 5.875% Senior Notes issued pursuant to
the Senior Indenture, dated as of May 19, 2003, between the Borrower, Fund
American and Bank One, National Association, as trustee, in the initial
aggregate principal amount of $700,000,000 due May 15, 2013.

“Fund American Preferred Stock” means collectively, the Berkshire Preferred
Stock and the Zenith Preferred Stock.

“Fundamental Change” means any of (a) the Borrower consolidating or amalgamating
with or merging into any other Person, (b) the Borrower failing to preserve,
renew and keep, in full force and effect, its corporate existence, (c) the
Borrower, directly or indirectly through one or more of its Subsidiaries,
conveying or transferring the properties and assets of the Borrower and its
Subsidiaries (taken as a whole for the Borrower and its Subsidiaries)
substantially as an entirety (other than to the Borrower or one or more of its
Subsidiaries), or (d) the Borrower liquidating, winding up or dissolving itself,
other than, in the case of clauses (a) through (d), any such transaction or
transactions the sole purpose of which is to change the domicile of the Borrower
(in any such redomiciliation (x) the surviving, amalgamated or transferee entity
shall expressly assume, by an agreement reasonably satisfactory to the
Administrative Agent,

9


--------------------------------------------------------------------------------


the obligations of the Borrower to be performed or observed hereunder and
deliver to the Administrative Agent such corporate authority documents and legal
opinions as the Administrative Agent shall reasonably request, (y) the
surviving, amalgamated or transferee entity shall succeed to, and be substituted
for, and may exercise every right and power of, the Borrower under this
Agreement with the same effect as if such surviving, amalgamated or transferee
entity had been named as the Borrower herein and (z) the surviving, amalgamated
or transferee entity shall be organized under the laws of the United States of
America, any state thereof, the District of Columbia or Bermuda); provided that
a conveyance or transfer of all or any part of OneBeacon Limited or any of its
Subsidiaries shall not constitute a Fundamental Change.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time and set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, except
that for purposes of Section 7.1, GAAP shall be determined on the basis of such
principles in effect on the date hereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof whether state or local and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing, including any board of insurance, insurance department or insurance
commissioner.

“Granting Lender” has the meaning specified in Section 10.7(h).

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any

10


--------------------------------------------------------------------------------


guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“Guarantors” means each Initial Guarantor and any other Subsidiary of the
Borrower that is or becomes a party to the Guaranty at the election of the
Borrower (each, an “Additional Guarantor”), in each case unless and until such
Person is released from such Guaranty pursuant to Section 10.17.

“Guaranty” means that certain Guaranty, substantially in the form of Exhibit J,
dated as of the date hereof by the Initial Guarantors in favor of the
Administrative Agent and the Lenders, as amended, restated, extended,
supplemented or otherwise modified from time to time.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
hazardous or toxic substances or wastes, pollutants, solid, liquid or gaseous
wastes, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls (“PCBs”) or PCB-containing
materials or equipment, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any environmental law.

“Hedge Agreements” means all interest rate swaps, caps or collar agreements or
similar arrangements entered into by the Borrower or its Subsidiaries providing
for protection against fluctuations in interest rates or currency exchange rates
or otherwise providing for the exchange of nominal interest obligations, either
generally or under specific contingencies.

“Increase Effective Date” has the meaning specified in Section 2.22(b).

“Indebtedness” means, as to any Person at any date, without duplication, all of
the following, whether or not included as Indebtedness or liabilities in
accordance with GAAP (a) all Debt of such Person, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit, bank guarantees, surety bonds or
similar facilities, (g) all obligations of such

11


--------------------------------------------------------------------------------


Person, contingent or otherwise, to purchase, redeem, retire, defease or
otherwise acquire for value any Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of any of the foregoing, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation and
(j) for the purposes of Section 8.1(h) only, all obligations of such Person in
respect of Hedge Agreements entered into in the ordinary course of business and
not for speculative purposes.  For the avoidance of doubt, Indebtedness shall
not include any obligations (including Guarantee Obligations) in respect of the
Fund American Preferred Stock, provided, that, arrangements reasonably
satisfactory to the Administrative Agent shall have been made for the
establishment of grantor trusts to provide for the payment or redemption of the
Fund American Preferred Stock, it being understood that such arrangements in
effect on the Closing Date are reasonably satisfactory to the Administrative
Agent.

“Indemnified Liabilities” has the meaning specified in Section 10.6.

“Indemnitees” has the meaning specified in Section 10.6.

“Initial Guarantors” means White Mountains Holdings Bermuda Ltd., a company
organized under the laws of Bermuda, Lone Tree Insurance Group Ltd., a company
organized under the laws of Bermuda, and Lone Tree Holdings Ltd., a company
organized under the laws of Bermuda.

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” means pertaining to a condition of Insolvency.

“Instrument of Accession” has the meaning specified in Section 2.22.

“Insurance Regulations” means any Law, directive or order applicable to an
insurance company.

“Insurance Regulator” means any Person charged with the administration,
oversight or enforcement of any Insurance Regulation.

“Insurance Subsidiary” means any Subsidiary which is required to be licensed by
any Department as an insurer or reinsurer and each direct or indirect Subsidiary
of such Subsidiary.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, arising under Laws, including,
without limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or

12


--------------------------------------------------------------------------------


in equity for any infringement or other impairment thereof, including the right
to receive all proceeds and damages therefrom.

“Interest Payment Date” means (a) as to any Base Rate Loan, the first Business
Day of each of January, April, July and October and the last day of the
Revolving Credit Commitment Period, (b) as to any Eurodollar Loan, the last day
of each Interest Period applicable to such Loan and the last day of the
Revolving Credit Commitment Period; provided, however, that if any Interest
Period for a Eurodollar Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates, and (c) as to any Loan (other than a Base Rate Loan),
the date of any repayment or prepayment made in respect thereof.

“Interest Period” means, as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or, unless
unavailable to any Lender, nine or twelve months) thereafter, as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six months (or, unless unavailable to any
Lender, nine or twelve months) thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period in respect of the Loans that would otherwise extend
beyond the Revolving Credit Termination Date shall end on the Revolving Credit
Termination Date, and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.

“Interim Statement” means any interim statutory financial statement or financial
report (whether quarterly, semiannually or otherwise) of any Insurance
Subsidiary required to be filed with the Department of its jurisdiction of
incorporation or organization, which statement or report shall be in the form
required by such Insurance Subsidiary’s jurisdiction of incorporation or
organization or, if no specific form is so required, in the form of financial
statements or financial reports permitted by such Department to be used for
filing interim statutory financial statements or financial reports

13


--------------------------------------------------------------------------------


and shall contain the type of information permitted or required by such
Department to be disclosed therein, together with all exhibits or schedules
filed therewith.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Application,
and any other document, agreement and instrument entered into by the Issuing
Lender and the Borrower (or any Subsidiary) or by the Borrower (or any
Subsidiary) in favor of the Issuing Lender and relating to any such Letter of
Credit.

“Issuing Lender” means Bank of America, N.A. and any other Lender from time to
time designated by the Borrower as an Issuing Lender, with the consent of such
Lender and the Administrative Agent.

“Laws” means any law, treaty, rule, regulation or order of an arbitrator or a
court or other Governmental Authority.

“LBB” means Lehman Brothers Bank, FSB.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Credit
Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a borrowing.

“L/C Commitment” means $100,000,000, as the same may be reduced from time to
time pursuant to Section 2.7.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof or the increase of the amount
thereof.

“L/C Fee Payment Date” means the first Business Day of each of January, April,
July and October and the last day of the Revolving Credit Commitment Period.

“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit that have not
then been reimbursed pursuant to Section 3.3.  For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.3.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of

14


--------------------------------------------------------------------------------


Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all of the Lenders, other than the Issuing Lender that issued such
Letter of Credit.

“Lenders” has the meaning specified in the preamble hereto.

“Letters of Credit” means any letters of credit issued hereunder and shall
include the Existing Letters of Credit.

“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from any Governmental Authority
in connection with the operation, ownership or transaction of insurance or
reinsurance business.

“Lien” means any mortgage, pledge, security interest, encumbrance, charge or
security interest of any kind.

“Loan” means any loan made by any Lender to the Borrower pursuant to this
Agreement, including any Revolving Credit Loan and any Swing Line Loan made by
the Swing Line Lender.

“Loan Documents” means this Agreement, the Applications, the Guaranty, the Notes
and any Instrument of Accession executed hereunder pursuant to Section 2.22.

“Majority Lenders” means the holders of more than 50% of the Total Revolving
Extensions of Credit (or, if no such Revolving Extensions of Credit are
outstanding, prior to any termination of the Revolving Credit Commitments, the
holders of more than 50% of the Total Revolving Credit Commitments).  The
Revolving Credit Commitment in effect (or, when applicable, Revolving Extensions
of Credit outstanding) of any Defaulting Lender shall be excluded for purposes
of any vote of Majority Lenders.

“Mandatory Convertible Securities” means equity securities or subordinated debt
securities (which subordinated debt securities, if issued by the Borrower, will
include subordination to the obligations of the Borrower hereunder), issued by
the Borrower or one of its Subsidiaries which (i) are not (w) Mandatory
Redeemable Securities (other than Qualified Securities) or (x) Conditional
Common Equity and (ii) provide, pursuant to the terms thereof, that the issuer
of such securities (or an affiliate of such issuer) may cause (without the
payment of additional cash consideration by the issuer thereof) the conversion
or exchange of, or has agreed to convert or exchange, such securities to or for
equity securities of the Borrower or one of its Subsidiaries upon the occurrence
of a certain date or of certain events.  A Mandatory Convertible Security that
is also a Qualified Security shall be treated as a Mandatory Convertible
Security.

15


--------------------------------------------------------------------------------


“Mandatory Redeemable Securities” means debt or equity securities (other than
Conditional Common Equity, so long as such Conditional Common Equity may not be
required, by the holder thereof, to be repurchased or redeemed during the period
provided for shareholder approval of conversion pursuant to the terms of such
Conditional Common Equity) issued by the Borrower or one of its Subsidiaries
which either (i) are subordinated debt securities (which subordinated debt
securities, if issued by the Borrower, will include subordination to the
obligations of the Borrower hereunder), or (ii) provide, pursuant to the terms
thereof, that such securities must be repurchased or redeemed, or the holder of
such securities may require the issuer of such securities to repurchase or
redeem such securities, upon the occurrence of a certain date or of certain
events.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and its Subsidiaries
taken as a whole, or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights and remedies of the Administrative
Agent and the Lenders hereunder or thereunder.

“Material Insurance Subsidiary” means any Insurance Subsidiary (whether existing
on or acquired or formed after the Closing Date) having Capital and Surplus
equal to 10% or more of the Consolidated Net Worth of the Borrower as of the
most recent Annual Statement or Interim Statement of such Insurance Subsidiary.

“Maximum Rate” has the meaning specified in Section 10.20(a).

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in the absence of the National Association of Insurance
Commissioners or such successor, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States towards the promotion of
uniformity in the practices of such Governmental Authorities.

“Non-Excluded Taxes” has the meaning specified in Section 2.16(a).

“Non-Regulated Operating Subsidiary” means each Subsidiary of the Borrower
engaged directly (as opposed to indirectly through the ownership of Capital
Stock of a Person engaged in a Principal Business) in a Principal Business,
whether now owned or hereafter acquired, which is not an Insurance Subsidiary.

“Non-U.S. Lender” has the meaning specified in Section 2.16(d).

16


--------------------------------------------------------------------------------


“Note” means any promissory note, including any revolving credit note or swing
line note, made by the Borrower in favor of a Lender evidencing any Loan,
substantially in the forms of Exhibit C-1 and C-2, as the case may be and as any
such Note may be amended, restated, supplemented, modified or replaced from time
to time.

“OneBeacon Insurance Group” means OneBeacon Insurance Group, LLC, a Delaware
limited liability company, and, for purposes of Section 6.1(b), the grouping of
Subsidiaries of OneBeacon Insurance Group identified by NAIC Group Code 1129 (or
any successor grouping equivalent thereto).

“OneBeacon Limited” means OneBeacon Insurance Group, Ltd., a company existing
under the laws of Bermuda.

“OneBeacon Limited Consolidated Net Worth” means, as at any date, the sum of all
amounts that would, in conformity with GAAP be included on a consolidated
balance sheet of OneBeacon Limited and its consolidated Subsidiaries under
stockholders’ equity at such date, plus minority interests in Subsidiaries, as
determined in accordance with GAAP; provided, however, that in calculating
OneBeacon Limited Consolidated Net Worth as at any date, there shall be excluded
for purposes of the calculation of OneBeacon Limited Consolidated Net Worth any
effects resulting from (a) SFAS 115 or (b) the application of FIN 46R.

“OneBeacon Limited Debt to Capitalization Ratio” means, as at the end of any
fiscal quarter of OneBeacon Limited, the ratio of (a) OneBeacon Limited Total
Consolidated Debt to (b) OneBeacon Limited Total Consolidated Capitalization.

“OneBeacon Limited Total Consolidated Capitalization” means, as at any date, the
sum, without duplication, of (a) OneBeacon Limited Consolidated Net Worth plus
(b) OneBeacon Limited Total Consolidated Debt plus, (c) the amounts in respect
of Trust Preferred Securities, Mandatory Convertible Securities, Mandatory
Redeemable Securities, Conditional Common Equity and any other preferred equity
that would, in conformity with GAAP, be reflected on a consolidated balance
sheet of OneBeacon Limited and its consolidated Subsidiaries prepared as of such
date and which are not already included in clause (a) or (b) above.  OneBeacon
Limited Total Consolidated Capitalization shall in any event not include (x) any
obligations (including Guarantee Obligations) in respect of the Fund American
Preferred Stock, provided that, arrangements reasonably satisfactory to the
Administrative Agent shall have been made for the establishment of grantor
trusts to provide for the payment or redemption of the Fund American Preferred
Stock, it being understood that such arrangements in effect on the Closing Date
are reasonably satisfactory to the Administrative Agent or (y) any effects
resulting from the application of FIN 46R.  For purposes of this definition,
references to the “Borrower” in the definitions of Trust Preferred Securities,
Mandatory Convertible Securities, Mandatory Redeemable Securities and
Conditional Common Equity shall be deemed to be references to OneBeacon Limited.

“OneBeacon Limited Total Consolidated Debt” means, at any date, the sum, without
duplication, of (a) all amounts that would, in conformity with GAAP, be

17


--------------------------------------------------------------------------------


reflected and classified as debt on a consolidated balance sheet of OneBeacon
Limited and its consolidated Subsidiaries prepared as of such date (other than
amounts excluded by clauses (b) and (c) below), (b) Indebtedness represented by
(i) Trust Preferred Securities or Qualified Securities (in each case, owned by
Persons other than OneBeacon Limited or any of its consolidated Subsidiaries)
but only to the extent that such securities (other than Mandatory Convertible
Securities) exceed 15% of OneBeacon Limited Total Consolidated Capitalization or
(ii) Mandatory Redeemable Securities (owned by Persons other than OneBeacon
Limited or any of its consolidated Subsidiaries) other than Qualified
Securities, and (c) Indebtedness represented by Mandatory Convertible Securities
(owned by Persons other than OneBeacon Limited or any of its consolidated
Subsidiaries) but only to the extent that such Mandatory Convertible Securities
plus Trust Preferred Securities and Qualified Securities (in each case, owned by
Persons other than OneBeacon Limited or any of its consolidated Subsidiaries)
exceed 25% of OneBeacon Limited Total Consolidated Capitalization; provided,
that in the event that the notes related to the Mandatory Convertible Securities
remain outstanding following the exercise of forward purchase contracts related
to such Mandatory Convertible Securities, then such outstanding notes will be
included in OneBeacon Limited Total Consolidated Debt thereafter.  OneBeacon
Limited Total Consolidated Debt shall, in any event, not include (a) Hedge
Agreements entered into in the ordinary course of business for non-speculative
purposes, (b) Indebtedness of OneBeacon Limited of the type described in
Sections 7.2(a)(ii), (a)(iii), (a)(iv), (a)(vi) and (a)(vii), (c) Conditional
Common Equity, (d) any obligations (including Guarantee Obligations) in respect
of the Fund American Preferred Stock, provided that, arrangements reasonably
satisfactory to the Administrative Agent shall have been made for the
establishment of grantor trusts to provide for the payment or redemption of the
Fund American Preferred Stock, it being understood that such arrangements in
effect on the Closing Date are reasonably satisfactory to the Administrative
Agent, (e) any other amounts in respect of Trust Preferred Securities, Mandatory
Redeemable Securities, Mandatory Convertible Securities or Qualified Securities,
or (f) any effects resulting from the application of FIN 46R.  For purposes of
this definition, references to the “Borrower” in the definitions of Trust
Preferred Securities, Qualified Securities, Mandatory Convertible Securities,
Mandatory Redeemable Securities and Conditional Common Equity shall be deemed to
be references to OneBeacon Limited.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant” has the meaning specified in Section 10.7(d).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Liens” means (a) any Lien upon Property to secure any part of the
cost of development, construction, alteration, repair or improvement of such
Property, or Debt incurred to finance such cost; (b) any extension, renewal or
replacement, in

18


--------------------------------------------------------------------------------


whole or in part, of any Lien referred to in the foregoing clause (a); (c) any
Lien relating to a sale and leaseback transaction; (d) any Lien in favor of the
Borrower or any Subsidiary granted by the Borrower or any Subsidiary in order to
secure any intercompany obligations; (e) mechanic’s, materialmen’s, carriers’ or
other like Liens arising in the ordinary course of business (including
construction of facilities) in respect of obligations which are not due or which
are being contested in good faith; (f) any Lien arising in connection with any
legal proceeding which is being contested in good faith; (g) Liens for taxes not
yet subject to penalties for non-payment or which are being contested in good
faith by appropriate proceedings; (h) minor survey exceptions, minor
encumbrances, easements or reservations of, or rights of others for, licenses,
rights-of-way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, or zoning or other restrictions as to the use of real property
or Liens incidental to the conduct of the business of such Person or to the
ownership of its properties which were not incurred in connection with Debt and
which do not in the aggregate materially adversely affect the value of said
properties or materially impair their use in the operation of the business of
such Person; (i) pledges or deposits under workers’ compensation Laws,
unemployment insurance Laws or similar social security legislation; (j) any
pledge or deposit to secure performance of letters of credit, bank guarantees,
bids, leases, statutory obligations, surety and appeal bonds, performance bonds
or other obligations of a like nature in the ordinary course of business; (k)
any interest or title of a lessor under any lease entered into in the ordinary
course of business; (l) Liens on assets of any Insurance Subsidiary securing (i)
short-term Debt (i.e. with a maturity of less than one year when issued,
provided that such Debt may include an option to extend for up to an additional
one year period) incurred to provide short-term liquidity to facilitate claims
payments in the event of catastrophe, (ii) Debt incurred in the ordinary course
of its business or in securing insurance-related obligations (that do not
constitute Debt) and letters of credit issued for the account of any such
Subsidiary in the ordinary course of its business or in securing
insurance-related obligations (that do not constitute Debt) or (iii)
insurance-related obligations (that do not constitute Debt); and (m) Liens
securing the obligations hereunder.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan” means at a particular time, any employee pension benefit plan that is
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Platform” has the meaning specified in Section 6.2(e).

“Principal Business” means (a) a business of the type engaged in by the Borrower
and its Subsidiaries on the date of this Agreement, (b) any other insurance,
insurance services, insurance related or risk management related business and
(c) any business reasonably incident to any of the foregoing.

19


--------------------------------------------------------------------------------


“Property” means any property of any kind whatsoever, whether real, personal or
mixed and whether tangible or intangible.

“Qualified Securities” means (a) Mandatory Redeemable Securities issued by the
Borrower or one of its Subsidiaries that, pursuant to the terms thereof, must be
redeemed or repurchased or repaid, or may be required to be redeemed or
repurchased or repaid at the option of the holder of such securities (excluding
redemption, repurchase or repayment upon the occurrence of one or more events or
conditions but including redemption, repurchase or repayment upon the occurrence
of a certain date), (i) if such Mandatory Redeemable Securities are equity
securities or subordinated debt securities, not sooner than the Revolving Credit
Termination Date (except to the extent permitted by clause (ii) below) or (ii)
only in exchange for equity securities or other Qualified Securities of the
Borrower or any of its Subsidiaries (except to the extent permitted by clause
(i) above) and (b) any other debt or equity securities issued by the Borrower or
one of its Subsidiaries whose proceeds are or would be accorded, at or about the
time of issuance, equity treatment by S&P.

“Refunded Swing Line Loans” has the meaning specified in Section 2.4(b).

“Refunding Date” has the meaning specified in Section 2.4(c).

“Register” has the meaning specified in Section 10.7(c).

“Regulation U” means Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation” means the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.3(a) for amounts drawn under Letters of
Credit issued by such Issuing Lender for the account of the Borrower.

“Related Person” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived.

“Requested Reimbursement Date” has the meaning specified in Section 3.3(a).

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person
(excluding, in the case of Section 2.15(a)(i), any of the foregoing relating to
the

20


--------------------------------------------------------------------------------


Administrative Agent or any Lender), and any Law, in each case applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject.

“Responsible Officer” means, as to the Borrower or any Subsidiary, the chief
executive officer, president, chief financial officer, treasurer, chief
accounting officer, any vice president or any managing director of the Borrower
or any Subsidiary, as the context requires.  Any document delivered hereunder
that is signed by a Responsible Officer on behalf of the Borrower or a
Subsidiary shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of the Borrower
or such Subsidiary and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower or such Subsidiary.

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender, if any, to make Revolving Credit Loans and participate in Swing Line
Loans and Letters of Credit, in an aggregate principal or face amount not to
exceed the amount set forth under the heading “Revolving Credit Commitment”
opposite such Lender’s name on Schedule 1 to this Agreement, or, as the case may
be, in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as the same may be adjusted from time to time pursuant to the
terms hereof.

“Revolving Credit Commitment Period” means the period from and including the
Closing Date to the earliest of (a) the Revolving Credit Termination Date, (b)
the date of termination of the Revolving Credit Commitments pursuant to Section
2.7, and (c) the date of termination of the commitment of each Lender to make
Loans and of the obligation of the Issuing Lender to make L/C Credit Extensions
pursuant to Section 8.2.

“Revolving Credit Loans” has the meaning specified in Section 2.1.

“Revolving Credit Percentage” means, as to any Lender at any time, the
percentage (carried out to the ninth decimal place) which such Lender’s
Revolving Credit Commitment then constitutes of the Total Revolving Credit
Commitments (or, at any time after the commitment of each Lender to make Loans
and the obligation of the Issuing Lender to make L/C Credit Extensions shall
have terminated pursuant to Section 8.2 or if the Revolving Credit Commitments
shall have expired, then the percentage which the aggregate amount of such
Lender’s Revolving Extensions of Credit then outstanding constitutes of the
amount of the Total Revolving Extensions of Credit then outstanding).

“Revolving Credit Termination Date” means June 19, 2012; provided, however,
that, if such date is not a Business Day, the Revolving Credit Termination Date
shall be the next succeeding Business Day.

“Revolving Extensions of Credit” means, as to any Lender at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, (b) the principal amount equal to
such

21


--------------------------------------------------------------------------------


Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding and
(c) the principal amount equal to such Lender’s Revolving Credit Percentage of
the aggregate principal amount of Swing Line Loans then outstanding.

“S&P” means Standard & Poor’s Rating Services (or any successor thereto).

“SAP” means with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the Department in the jurisdiction of
incorporation or organization of such Insurance Subsidiary for the preparation
of annual statements and other financial reports by insurance companies of the
same type as such Insurance Subsidiary, which are applicable to the
circumstances as of the date of determination.

“SEC” means the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“SFAS” means the Statements of Financial Accounting Standards adopted by the
Financial Accounting Standards Board.

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Sirius” means Sirius International Insurance Corporation, a Swedish
corporation.

“SPC” has the meaning specified in Section 10.7(h).

“Specified Event of Default” means an Event of Default pursuant to Sections
8.1(a), 8.1(b) (with respect to Section 7.1 only) or 8.1(c).

“Stated Rate” has the meaning specified in Section 10.20(a).

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $50,000,000.

“Swing Line Lender” means Bank of America, N.A., in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

22


--------------------------------------------------------------------------------


“Swing Line Loans” has the meaning specified in Section 2.3(a).

“Swing Line Participation Amount” has the meaning specified in Section 2.4(c).

“Syndication Agent” means Lehman Brothers Inc., and any other Lender as may be
designated from time to time by the Borrower as a syndication agent, with the
consent of such Lender and the Arrangers.

“Total Consolidated Capitalization” means, as at any date, the sum, without
duplication, of (a) Consolidated Net Worth plus (b) Total Consolidated Debt
plus, (c) the amounts in respect of Trust Preferred Securities, Mandatory
Convertible Securities, Mandatory Redeemable Securities, Conditional Common
Equity and any other preferred equity that would, in conformity with GAAP, be
reflected on a consolidated balance sheet of the Borrower and its consolidated
Subsidiaries prepared as of such date and which are not already included in
clause (a) or (b) above.  Total Consolidated Capitalization shall in any event
not include (x) any obligations (including Guarantee Obligations) in respect of
the Fund American Preferred Stock, provided that, arrangements reasonably
satisfactory to the Administrative Agent shall have been made for the
establishment of grantor trusts to provide for the payment or redemption of the
Fund American Preferred Stock, it being understood that such arrangements in
effect on the Closing Date are reasonably satisfactory to the Administrative
Agent or (y) any effects resulting from the application of FIN 46R.

“Total Consolidated Debt” means, at any date, the sum, without duplication, of
(a) all amounts that would, in conformity with GAAP, be reflected and classified
as debt on a consolidated balance sheet of the Borrower and its consolidated
Subsidiaries prepared as of such date (other than amounts excluded by clauses
(b) and (c) below), (b) Indebtedness represented by (i) Trust Preferred
Securities or Qualified Securities (in each case, owned by Persons other than
the Borrower or any of its consolidated Subsidiaries) but only to the extent
that such securities (other than Mandatory Convertible Securities) exceed 15% of
Total Consolidated Capitalization or (ii) Mandatory Redeemable Securities (owned
by Persons other than the Borrower or any of its consolidated Subsidiaries)
other than Qualified Securities, and (c) Indebtedness represented by Mandatory
Convertible Securities (owned by Persons other than the Borrower or any of its
consolidated Subsidiaries) but only to the extent that such Mandatory
Convertible Securities plus Trust Preferred Securities and Qualified Securities
(in each case, owned by Persons other than the Borrower or any of its
consolidated Subsidiaries) exceed 25% of Total Consolidated Capitalization;
provided, that in the event that the notes related to the Mandatory Convertible
Securities remain outstanding following the exercise of forward purchase
contracts related to such Mandatory Convertible Securities, then such
outstanding notes will be included in Total Consolidated Debt thereafter.  Total
Consolidated Debt shall, in any event, not include (1) Hedge Agreements entered
into in the ordinary course of business for non-speculative purposes, (2)
Indebtedness of the type described in Sections 7.2(a)(ii), (a)(iii), (a)(iv),
(a)(vi) and (a)(vii), (3) Conditional Common Equity, (4) any obligations
(including Guarantee Obligations) in respect of the Fund American Preferred
Stock, provided that,

23


--------------------------------------------------------------------------------


arrangements reasonably satisfactory to the Administrative Agent shall have been
made for the establishment of grantor trusts to provide for the payment or
redemption of the Fund American Preferred Stock, it being understood that such
arrangements in effect on the Closing Date are reasonably satisfactory to the
Administrative Agent, (5) any other amounts in respect of Trust Preferred
Securities, Mandatory Redeemable Securities, Mandatory Convertible Securities or
Qualified Securities, or (6) any effects resulting from the application of
FIN 46R.

“Total Consolidated Debt to Total Consolidated Capitalization Ratio” means, as
at the end of any fiscal quarter of the Borrower, the ratio of (a) Total
Consolidated Debt to (b) Total Consolidated Capitalization.

“Total Revolving Credit Commitments” means, at any time, the aggregate amount of
the Revolving Credit Commitments then in effect.  The aggregate amount of the
Total Revolving Credit Commitments on the Closing Date is $475,000,000.

“Total Revolving Extensions of Credit” means, at any time, the aggregate amount
of the Revolving Extensions of Credit of the Lenders outstanding at such time.

“Transferee” means a Participant or an assignee of any Lender’s rights and
obligations under this Agreement pursuant to an Assignment and Assumption.

“Trust Preferred Securities” means preferred equity issued by a special purpose
entity, the proceeds of which are used to purchase subordinated debt securities
of the Borrower or one of its Subsidiaries having terms that substantially
mirror those of such preferred equity issued by the special purpose entity such
that the subordinated debt securities constitute credit support for obligations
in respect of such preferred equity and such preferred equity is reflected on a
consolidated balance sheet of the Borrower and its consolidated Subsidiaries in
accordance with GAAP.

“Type” means, as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.

“Unreimbursed Amount” has the meaning specified in Section 3.3(a).

“White Mountains Re” means White Mountains Re Group, Ltd., a company organized
under the laws of Bermuda.

“Zenith Preferred Stock” means the $20,000,000 aggregate liquidation preference
amount of non-voting preferred stock issued by Fund American Enterprises to
Zenith Insurance Company pursuant to the Certificate of Designation of Series A
Preferred Stock of TACK Holding Corp. (n/k/a Fund American Enterprises), as
amended, supplemented or otherwise modified from time to time.

1.2.  Other Definitional Provisions.  Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

24


--------------------------------------------------------------------------------


(a)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower or its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP or SAP,
as the case may be.

(b)           References herein to particular pages, columns, lines or sections
of any Person’s Annual Statement shall be deemed, where appropriate, to be
references to the corresponding page, column, line or section of such Person’s
Interim Statement, or if no such corresponding page, column, line or section
exists or if any report form changes, then to the corresponding item referenced
thereby.

(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

(e)           The word “or” is not exclusive and the words “include”, “includes”
or “including” shall be deemed to be followed by the phrase “without
limitation”.

(f)            References to “preferred equity” includes Capital Stock
designated as preferred stock, preference shares, preferred shares or any
similar term.

1.3.  Letter of Credit Amounts.  Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, other than with respect to the calculation of fees in
connection with Letters of Credit, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

1.4.  Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.5.  Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

2.             AMOUNT AND TERMS OF COMMITMENTS

2.1.  Revolving Credit Commitments.  (a)  Subject to the terms and conditions
hereof, the Lenders severally agree to make revolving credit loans (“Revolving
Credit Loans”) to

25


--------------------------------------------------------------------------------


the Borrower from time to time on any Business Day during the Revolving Credit
Commitment Period in an aggregate principal amount at any one time outstanding
for each Lender which, when added to such Lender’s Revolving Credit Percentage
of the sum of (i) the L/C Obligations then outstanding and (ii) the aggregate
principal amount of the Swing Line Loans then outstanding, does not exceed the
amount of such Lender’s Revolving Credit Commitment.  During the Revolving
Credit Commitment Period the Borrower may use the Revolving Credit Commitments
by borrowing, prepaying the Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.  The
Revolving Credit Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.9, provided that no Revolving Credit Loan
shall be made as a Eurodollar Loan after the day that is one month prior to the
Revolving Credit Termination Date.

(b)           The Borrower shall repay to the Lenders all outstanding Revolving
Credit Loans made to the Borrower on the Revolving Credit Termination Date.

2.2.  Procedure for Revolving Credit Borrowing.  The Borrower may borrow under
the Revolving Credit Commitments on any Business Day during the Revolving Credit
Commitment Period, provided that the Borrower shall give the Administrative
Agent a borrowing request in the form of Exhibit B-1 hereto (hereinafter, a
“Borrowing Request”) (which Borrowing Request must be received by the
Administrative Agent prior to 11:00 A.M., New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) on the requested Borrowing Date, in the case of Base Rate Loans, provided
that requests for Base Rate Loans not received prior to 11:00 A.M., New York
City time on the requested Borrowing Date shall be deemed received on the
following Business Day), and must specify (i) the amount and Type of Revolving
Credit Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the
case of Eurodollar Loans, the length of the initial Interest Period therefor;
provided, however, that if the Borrower wishes to request Eurodollar Loans
having an Interest Period of nine or twelve months in duration as provided in
the definition of “Interest Period,” the applicable notice must be received by
the Administrative Agent not later than 11:00 A.M. New York City time, four
Business Days prior to the requested date of such borrowing, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is unavailable to any of them. 
Not later than 10:00 A.M. New York City time, three Business Days before the
requested date of such borrowing, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period is unavailable to any Lender.  If the Borrower requests a
borrowing of Eurodollar Loans in any Borrowing Request, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  Each borrowing of Revolving Credit Loans under the Revolving Credit
Commitments shall be in an amount equal to (x) in the case of Base Rate Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Revolving Credit Commitments are less than $1,000,000, such lesser amount) and
(y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided, that the Swing Line Lender may request,
on behalf of the Borrower, borrowings of Base Rate Loans under the Revolving
Credit Commitments in other amounts pursuant to Section 2.4.  Upon receipt of
any such notice from the Borrower, the Administrative Agent shall promptly
notify each Lender thereof.  Each Lender will make its Revolving Credit
Percentage of the amount of each borrowing of Revolving Credit

26


--------------------------------------------------------------------------------


Loans available to the Administrative Agent for the account of the Borrower at
the Administrative Agent’s Office prior to 12:00 Noon, New York City time, on
the Borrowing Date requested by the Borrower in funds immediately available to
the Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent in like funds as received by the
Administrative Agent.

2.3.  Swing Line Commitment.  (a) Subject to the terms and conditions hereof,
the Swing Line Lender agrees, in reliance on the agreements of the other Lenders
set forth in Section 2.4, that during the Revolving Credit Commitment Period, it
will make available to the Borrower in the form of swing line loans (“Swing Line
Loans”) a portion of the credit otherwise available to the Borrower under the
Revolving Credit Commitments; provided that (i) the aggregate principal amount
of Swing Line Loans outstanding at any time shall not exceed the Swing Line
Commitment then in effect (notwithstanding that the Swing Line Loans outstanding
at any time, when aggregated with the Swing Line Lender’s other outstanding
Revolving Credit Loans hereunder, may exceed the Swing Line Commitment then in
effect or such Swing Line Lender’s Revolving Credit Commitment then in effect)
and (ii) the Borrower shall not request, and the Swing Line Lender shall not
make, any Swing Line Loan if, after giving effect to the making of such Swing
Line Loan, the aggregate amount of the Available Revolving Credit Commitments
would be less than zero.  During the Revolving Credit Commitment Period, the
Borrower may use the Swing Line Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof.  Swing Line
Loans shall be Base Rate Loans only.

(b)           The Borrower shall repay all outstanding Swing Line Loans on the
Revolving Credit Termination Date.  Each payment in respect of Swing Line Loans
shall be made to the Swing Line Lender.

2.4.  Procedure for Swing Line Borrowing; Refunding of Swing Line Loans.  (a) 
The Borrower may borrow under the Swing Line Commitment on any Business Day
during the Revolving Credit Commitment Period, provided, the Borrower shall give
the Swing Line Lender irrevocable telephonic notice confirmed promptly in
writing in the form of Exhibit B-2 (which telephonic notice must be received by
the Swing Line Lender not later than 1:00 P.M., New York City time, on the
proposed Borrowing Date), specifying (i) the amount to be borrowed and (ii) the
requested Borrowing Date.  Each borrowing under the Swing Line Commitment shall
be in an amount equal to $500,000 or a whole multiple of $100,000 in excess
thereof.  Not later than 3:00 P.M., New York City time, on the Borrowing Date
specified in the borrowing notice in respect of any Swing Line Loan, the Swing
Line Lender shall make available to the Administrative Agent at the
Administrative Agent’s Office an amount in immediately available funds equal to
the amount of such Swing Line Loan.  The Administrative Agent shall make the
proceeds of such Swing Line Loan available to the Borrower on such Borrowing
Date in like funds as received by the Administrative Agent.

(b)           The Swing Line Lender, not less frequently than once each week
shall, and at any other time, from time to time, as the Swing Line Lender elects
in its sole and absolute discretion, may, on behalf of the Borrower (which
hereby irrevocably directs the Swing Line Lender to act on its behalf), on one
Business Day’s notice given by the Swing Line Lender no later than 12:00 Noon,
New York City time, request each Lender to make, and each Lender hereby agrees
to make, a Revolving Credit Loan, in an amount equal to such Lender’s Revolving

27


--------------------------------------------------------------------------------


Credit Percentage of the aggregate amount of the Swing Line Loans (the “Refunded
Swing Line Loans”) outstanding on the date of such notice, to repay the Swing
Line Lender.  Each Lender shall make the amount of such Revolving Credit Loan
available to the Administrative Agent at the Administrative Agent’s Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
Business Day after the date of such notice.  The proceeds of such Revolving
Credit Loans shall be made immediately available by the Administrative Agent to
the Swing Line Lender for application by the Swing Line Lender to the repayment
of the Refunded Swing Line Loans.  Upon the written request of any Lender, the
Administrative Agent will, within three Business Days of such request, inform
such Lender of the aggregate amount of Swing Line Loans outstanding on the date
of such request.

(c)           If prior to the time a Revolving Credit Loan would have otherwise
been made pursuant to Section 2.4(b), one of the events described in Section
8.1(c) shall have occurred and be continuing with respect to the Borrower, or if
for any other reason, as determined by the Swing Line Lender in its sole
discretion, Revolving Credit Loans may not be made as contemplated by Section
2.4(b), each Lender shall, on the date such Revolving Credit Loan was to have
been made pursuant to the notice referred to in Section 2.4(b) (the “Refunding
Date”), purchase for cash an undivided participating interest in the then
outstanding Swing Line Loans by paying to the Swing Line Lender an amount (the
“Swing Line Participation Amount”) equal to (i) such Lender’s Revolving Credit
Percentage times (ii) the sum of the aggregate principal amount of Swing Line
Loans then outstanding which were to have been repaid with such Revolving Credit
Loans.

(d)           If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.4(b) by the time
specified in Section 2.4(b), the Swing Line Lender shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant borrowing or funded participation in the relevant Swing Line Loan,
as the case may be.  A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this paragraph (d) shall be conclusive absent manifest error.

(e)           Each Lender’s obligation to make the Loans referred to in Section
2.4(b) and to purchase participating interests pursuant to Section 2.4(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 4; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by

28


--------------------------------------------------------------------------------


the Borrower or any Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  No such funding of
risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

(f)            Whenever, at any time after the Swing Line Lender has received
from any Lender such Lender’s Swing Line Participation Amount, the Swing Line
Lender receives any payment on account of the Swing Line Loans, the Swing Line
Lender will distribute to such Lender its Swing Line Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swing Line Loans then due); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Lender will return to the Swing Line Lender any
portion thereof previously distributed to it by the Swing Line Lender.  The
obligation of the Lenders under this paragraph (f) shall survive the payment in
full of the Obligations and the termination of this Agreement.

(g)           The Swing Line Lender shall be responsible for invoicing the
Borrower for interest on the Swing Line Loans.  Until each Lender funds its
Refunded Swing Line Loan or risk participation pursuant to this Section 2.4 to
refinance such Lender’s Revolving Credit Percentage of any Swing Line Loan,
interest in respect of such Revolving Credit Percentage shall be solely for the
account of the Swing Line Lender.

(h)           The Borrower shall make all payments of principal and interest in
respect of the Swing Line Loans directly to the Administrative Agent for the
account of the Swing Line Lender.

2.5.  Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender (i) the then unpaid principal amount on the Revolving
Credit Termination Date (or on such earlier date on which the Loans become due
and payable pursuant to Section 8.2) of each Revolving Credit Loan of such
Lender made to the Borrower and (ii) the then unpaid principal amount on the
Revolving Credit Termination Date (or on such earlier date on which the Loans
become due and payable pursuant to Section 8.2) of each Swing Line Loan of such
Swing Line Lender made to the Borrower.  The Borrower hereby further agrees to
pay interest to the Administrative Agent for the account of the appropriate
Lender on the unpaid principal amount of the Loans made to it from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 2.11.

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

(c)           The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 10.7(c), and a subaccount therein for
each Lender, in which shall be

29


--------------------------------------------------------------------------------


recorded (i) the amount of each Loan to the Borrower made hereunder and any Note
evidencing such Loan, the Type of such Loan and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) both
the amount of any sum received by the Administrative Agent hereunder from or for
the account of the Borrower and each Lender’s share thereof.  In the event of
any conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.5(b) shall, to the extent permitted by
applicable Law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
it by such Lender in accordance with the terms of this Agreement.

(e)           The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, it will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Lender to the Borrower, substantially in the
forms of Exhibit C-1 or C-2, respectively, with appropriate insertions as to
date and principal amount.  Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.

(f)            In addition to the accounts and records referred to herein above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.6.  Facility Fee, etc.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender in accordance with its Revolving Credit
Percentage a facility fee for the period from and including the Closing Date to
the last day of the Revolving Credit Commitment Period, computed at the Facility
Fee Rate on the average daily amount of the Revolving Credit Commitment of such
Lender during the period for which payment is made.  The facility fee shall
accrue at all times during the Revolving Credit Commitment Period, including at
any time during which one or more of the conditions in Section 4.2 is not met,
and shall be payable quarterly in arrears on the first Business Day of each of
January, April, July and October and on the last day of the Revolving Credit
Commitment Period, commencing on the first of such dates to occur after the
Closing Date.  The facility fee shall be calculated quarterly in arrears, and if
there is any change in the Facility Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Facility Fee Rate
separately for each period during such quarter that the Facility Fee Rate was in
effect.

30


--------------------------------------------------------------------------------


(b)           The Borrower agrees to pay to the Arrangers for their own
respective accounts the fees in the amounts and on the dates from time to time
agreed to in the Arranger Fee Letter.

(c)           The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates from time to time agreed to in the Agent Fee
Letter.

2.7.  Termination or Reduction of Revolving Credit Commitments.  The Borrower
shall have the right, upon notice to the Administrative Agent, to terminate the
Revolving Credit Commitments or, from time to time, to reduce the aggregate
amount of the Revolving Credit Commitments; provided that (a) no such
termination or reduction of Revolving Credit Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Credit Loans
and Swing Line Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Credit Commitments, (b)
any such reduction shall be in an amount equal to $1,000,000, or a whole
multiple thereof (or the remaining amount of the Revolving Credit Commitments),
(c) any such notice shall be received by the Administrative Agent not later than
11:00 A.M. New York City time, three Business Days prior to the date of
termination or reduction and (d) if, after giving effect to any reduction of the
Revolving Credit Commitments, the L/C Commitment or the Swing Line Commitment
exceeds the amount of the Revolving Credit Commitment, such Commitment shall be
automatically reduced by the amount of such excess; provided, further, that a
notice of termination of the Revolving Credit Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, transactions or borrowings in general, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  The Administrative Agent will promptly notify the Lenders of any
notice of termination or reduction of the Revolving Credit Commitments.  Any
reduction of the Revolving Credit Commitments shall be applied to the Revolving
Credit Commitment of each Lender according to its Revolving Credit Percentage. 
All fees accrued until the effective date of any termination of the Revolving
Credit Commitment shall be paid on the effective date of such termination.  Any
reduction shall reduce permanently the Revolving Credit Commitments then in
effect.

2.8.  Prepayments.  (a)  The Borrower may at any time and from time to time
prepay the Loans made to the Borrower, in whole or in part, without premium or
penalty, upon notice delivered to the Administrative Agent at least three
Business Days prior thereto in the case of Eurodollar Loans and on the date of
prepayment in the case of Base Rate Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
Base Rate Loans; provided, that  (i) if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.17 and (ii) no prior
notice is required for the prepayment of Swing Line Loans; provided, further,
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Credit Commitments as contemplated by
Section 2.7, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.7.  Upon receipt of any such
notice the Administrative Agent shall promptly notify the Lenders thereof.  If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of Base
Rate Loans) accrued interest to such date on the amount prepaid. 

31


--------------------------------------------------------------------------------


Partial prepayments of Revolving Credit Loans shall be in an aggregate principal
amount of $1,000,000 or a whole multiple thereof.  Partial prepayments of Swing
Line Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof.

(b)           If for any reason the Total Revolving Extensions of Credit at any
time exceed the Total Revolving Credit Commitments then in effect, the Borrower
shall immediately prepay the Loans and/or Cash Collateralize the L/C Obligations
in an aggregate amount equal to such excess; provided, however, that the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.8(b) unless after the prepayment in full of the Loans
the Total Revolving Extensions of Credit exceed the Total Revolving Credit
Commitments then in effect.

2.9.  Conversion and Continuation Options.  (a)  The Borrower may elect from
time to time to convert Eurodollar Loans made to the Borrower to Base Rate Loans
by giving the Administrative Agent at least two Business Days’ prior irrevocable
notice (which may be telephonic) of such election.  The Borrower may elect from
time to time to convert Base Rate Loans made to the Borrower to Eurodollar Loans
by giving the Administrative Agent at least three Business Days’ prior
irrevocable notice (which may be telephonic) of such election (which notice
shall specify the length of the initial Interest Period therefor); provided,
however, that if the Borrower wishes to request Eurodollar Loans having an
Interest Period of nine or twelve months in duration as provided in the
definition of “Interest Period”, the applicable notice must be received by the
Administrative Agent not later than 11:00 A.M. New York City time, four Business
Days prior to the requested date of such conversion or continuation, whereupon
the Administrative Agent shall give prompt notice to the Lenders of such request
and determine whether the requested Interest Period is unavailable to any of
them.  Not later than 10:00 A.M. New York City time, three Business Days before
the requested date of such conversion or continuation, the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period is unavailable to any of the Lenders, provided,
further that no Base Rate Loan may be converted to a Eurodollar Loan (i) when
any Event of Default has occurred and is continuing and the Administrative Agent
or the Majority Lenders have determined in its or their sole discretion not to
permit such conversions or (ii) after the date that is one month prior to the
Revolving Credit Termination Date.  Each telephonic notice by the Borrower
pursuant to this Section 2.9 must be confirmed promptly by delivery to the
Administrative Agent of a written Borrowing Request appropriately completed and
signed by a Responsible Officer of the Borrower.  If the Borrower requests a
conversion to a Eurodollar Loan in any Borrowing Request, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.  Upon receipt of any such notice the Administrative Agent shall
promptly notify the Lenders thereof.

(b)           The Borrower may elect to continue any Eurodollar Loan made to the
Borrower as such upon the expiration of the then current Interest Period with
respect thereto by giving irrevocable notice (which may be telephonic) to the
Administrative Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such Loans, provided that no Eurodollar Loan may be
continued as such (i) when any Event of Default has occurred and is continuing
and the Administrative Agent or the Majority Lenders have, determined in its or
their sole discretion not to permit such continuations or (ii) after the date
that is one month prior to the Revolving Credit

32


--------------------------------------------------------------------------------


Termination Date, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso, such Loans shall be
converted automatically to Base Rate Loans on the last day of such then expiring
Interest Period.  Each telephonic notice by the Borrower pursuant to this
Section 2.9 must be confirmed promptly by delivery to the Administrative Agent
of a written Borrowing Request appropriately completed and signed by a
Responsible Officer of the Borrower.  Upon receipt of any such notice the
Administrative Agent shall promptly notify the Lenders thereof.

2.10.  Maximum Number of Eurodollar Loans.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions, continuations and
optional prepayments of Eurodollar Loans and all selections of Interest Periods
shall be in such amounts and be made pursuant to such elections so that no more
than ten Eurodollar Loans shall be outstanding at any one time.

2.11.  Interest Rates and Payment Dates.  (a)  Subject to the provisions of
paragraph (c) below, each Eurodollar Loan shall bear interest on the outstanding
principal amount thereof for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin.

(b)           Each Base Rate Loan, including Swing Line Loans, shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate.

(c)           (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum that is equal to (x) in the case of the Loans, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section 2.11 plus 2% or (y) in the case of Reimbursement Obligations, the
rate applicable to Base Rate Loans plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any facility fee or
other amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to Base Rate Loans plus
2%, in each case, with respect to clauses (i) and (ii) above, from the date of
such non-payment until such amount is paid in full (each of the foregoing
collectively, the “Default Rate”).

(d)           Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
2.11 shall be payable from time to time on demand (after as well as before
judgment and before and after the commencement of any proceeding under any
Debtor Relief Law).

2.12.  Computation of Interest and Fees.  (a)  Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 365-day (or
366-day, as the case may be) year for the actual days elapsed, except that, with
respect to Eurodollar Loans, the interest thereon shall be calculated on the
basis of a 360-day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of

33


--------------------------------------------------------------------------------


each determination of a Eurodollar Rate.  Any change in the interest rate on a
Loan resulting from a change in the Base Rate shall become effective as of the
opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change in any interest
rate.  Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.14(d), bear interest for one
day.

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.

2.13.  Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:

(a)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

(b)           the Administrative Agent shall have received notice from the
Majority Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as Base Rate Loans, (y) any Loans that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans.  Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans shall be
made or continued as such, nor shall the Borrower have the right to convert
Loans to Eurodollar Loans.

2.14.  Pro Rata Treatment and Payments.  (a)  Each borrowing, other than
borrowings of Swing Line Loans, by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any facility fee or Letter of Credit fee,
and any reduction of the Revolving Credit Commitments of the Lenders, shall be
made pro rata according to the respective Revolving Credit Percentages of the
relevant Lenders.

(b)           Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Credit Loans of the
Borrower shall be made pro rata according to the respective outstanding
principal amounts of the Revolving Credit Loans of the

34


--------------------------------------------------------------------------------


Borrower then held by the Lenders.  Each payment in respect of Reimbursement
Obligations in respect of any Letter of Credit shall be made to the relevant
Issuing Lender.

(c)           The application of any payment of Loans shall be made, first, to
Base Rate Loans and, second, to Eurodollar Loans.  Each payment of the
Eurodollar Loans shall be accompanied by accrued interest to the date of such
payment on the amount paid.

(d)           All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 12:00 Noon, New York City time, on the due
date thereof to the Administrative Agent, for the account of the relevant
Lenders, at the Administrative Agent’s Office, in Dollars and in immediately
available funds.  Any payment made by the Borrower after 12:00 Noon, New York
City time, on any Business Day shall be deemed to have been made on the next
following Business Day.  The Administrative Agent shall distribute such payments
to the Lenders promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.  If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

(e)           Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

(i)            if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and

(ii)           if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the

35


--------------------------------------------------------------------------------


“Compensation Period”) at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Revolving
Credit Percentage of the Loan included in the applicable borrowing.  If such
Lender does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the Borrower,
and the Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to the applicable borrowing.  Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Revolving Credit Commitment or to prejudice any rights which the Administrative
Agent or the Borrower may have against any Lender as a result of any default by
such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (e) shall be conclusive, absent
manifest error.

(f)            The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
under Section 10.6 are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
10.6 on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or make its payment under Section 10.6.

2.15.  Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i)            shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for Non-Excluded Taxes or Other Taxes covered
by Section 2.16 and the imposition of, or any change in, the rate of any
Excluded Tax payable by such Lender);

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

(iii)          shall impose on such Lender any other condition;

36


--------------------------------------------------------------------------------


and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans to the Borrower or issuing or
participating in Letters of Credit issued at the request of the Borrower, or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable.  If any Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.15, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

(c)           In addition to, and without duplication of, amounts which may
become payable from time to time pursuant to paragraphs (a) and (b) of this
Section 2.15, the Borrower agrees to pay to each Lender which requests
compensation under this paragraph (c) by notice to the Borrower, on the last day
of each Interest Period with respect to any Eurodollar Loan made by such Lender
to the Borrower, at any time when such Lender shall be required to maintain
reserves against “Eurocurrency liabilities” under Regulation D of the Board of
Governors of the Federal Reserve System (or, at any time when such Lender may be
required by the Board of Governors of the Federal Reserve System or by any other
Governmental Authority, whether within the United States or in another relevant
jurisdiction, to maintain reserves against any other category of liabilities
which includes deposits by reference to which the Eurodollar Rate is determined
as provided in this Agreement or against any category of extensions of credit or
other assets of such Lender which includes any such Eurodollar Loans), an
additional amount (determined by such Lender’s calculation or, if an accurate
calculation is impracticable, reasonable estimate using such reasonable means of
allocation as such Lender shall determine) equal to the actual costs, if any,
incurred by such Lender during such Interest Period as a result of the
applicability of the foregoing reserves to such Eurodollar Loans.

(d)           A certificate as to any additional amounts payable pursuant to
this Section 2.15 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.  No
Lender shall be entitled to compensation under this Section 2.15 from the
Borrower for any costs incurred or reductions suffered more than 180 days prior
to the date that such Lender notifies the Borrower of the circumstances giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation

37


--------------------------------------------------------------------------------


therefor; provided that if a change of law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.  The obligations
of the Borrower pursuant to this Section 2.15 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

2.16.  Taxes.  (a)  Except as required by Law, all payments made by the Borrower
under this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes and franchise and doing
business taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent’s or such Lender’s having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document) (such net income taxes and franchise or
doing business taxes imposed in lieu of net income taxes being referred to
hereinafter as “Excluded Taxes”).  If any such taxes, levies, imposts, duties,
charges, fees, deductions or withholdings other than Excluded Taxes
(“Non-Excluded Taxes”) or any Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement; provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section 2.16 or (ii) that are
withholding taxes imposed on amounts payable to such Lender at the time such
Lender becomes a party to this Agreement or designates a new lending office,
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office or assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this Section 2.16(a).

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c)           Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as soon as practicable thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an official receipt received by
the Borrower showing payment thereof (or other evidence of such payment
reasonably satisfactory to the Administrative Agent).  If the Borrower fails to
pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.  The
agreements in this Section 2.16 shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

38


--------------------------------------------------------------------------------


(d)           Each Lender (or Transferee) that is not (i) a citizen or resident
of the United States of America, (ii) a corporation, partnership or other entity
created or organized in or under the laws of the United States of America (or
any jurisdiction thereof), or (iii) an estate or trust that is subject to U.S.
federal income taxation regardless of the source of its income (a “Non-U.S.
Lender”) that may lawfully do so shall deliver to the Borrower and the
Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two copies of either U.S.
Internal Revenue Service Form W-8BEN or Form W-8ECI (or other applicable form),
or, in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit D and a Form W-8BEN (or other applicable form), or to the extent such
Lender may lawfully do so, it shall deliver any subsequent versions thereof or
successors thereto properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments by the Borrower under this Agreement and the other Loan
Documents.  Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation).  In addition, to the extent it may lawfully do so, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender.  Each Non-U.S. Lender
shall, as soon as reasonably practicable, notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose).  Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

(e)           A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the Law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable Law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate, provided that such Lender is legally entitled to complete, execute
and deliver such documentation.

2.17.  Compensation for Losses.  The Borrower agrees to, upon demand of any
Lender (with a copy to the Administrative Agent) from time to time, to indemnify
each Lender for, and to hold each Lender harmless from, any loss or expense that
such Lender sustains or incurs as a consequence of (a) default by the Borrower
in making a borrowing of, conversion to or continuation of Eurodollar Loans
after the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making by the Borrower of a prepayment
or conversion of Eurodollar Loans on a day that is not the last day of an
Interest Period with respect thereto; provided that any request for
indemnification made by a Lender pursuant to this Section 2.17 shall be made
within six months of the incurrence of the loss or expense requested to be
indemnified.  Such indemnification may include an amount equal to the excess, if
any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued,

39


--------------------------------------------------------------------------------


for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank Eurodollar market.  A certificate as to any amounts payable
pursuant to this Section 2.17 submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.18.  Illegality.  Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by Law.  If any such conversion of a Eurodollar Loan to a
Base Rate Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 2.17.

2.19.  Change of Office.  Each Lender agrees that, upon the occurrence of any
event that it knows to give rise to the operation of Sections 2.15, 2.16(a) or
2.18 with respect to such Lender, it will use all commercially reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event, or to assign its
rights and obligations hereunder with respect to such Loans to another of its
offices, branches or affiliates with the object of avoiding the consequences of
such event; provided, that such designation is made on terms that, in the
reasonable sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section 2.19 shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Sections
2.15, 2.16(a) or 2.18.  The Borrower hereby agrees to pay all reasonable
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.

2.20.  Replacement of Lenders under Certain Circumstances.  The Borrower shall
be permitted to replace any Lender (a) that requests reimbursement for amounts
owing pursuant to Section 2.15, (b) with respect to which the Borrower is
required to pay any amounts under Sections 2.16 or 2.18, (c) that defaults in
its obligation to make Loans hereunder or (d) that fails to approve any
amendment which, pursuant to Section 10.1, requires the approval of each Lender,
provided, that such amendment is approved by at least the Majority Lenders, with
a replacement financial institution or other entity; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) with respect to
a condition described in clause (a) or (b) above, prior to any such replacement,
such replaced Lender shall have taken no action under Section 2.19 so as to
eliminate the continued need for payment of amounts owing pursuant to

40


--------------------------------------------------------------------------------


Sections 2.15, 2.16, or 2.18 (iii) the replacement financial institution or
other entity shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (iv) the Borrower shall
be liable to such replaced Lender under Section 2.17 (as though Section 2.17
were applicable) if any Eurodollar Loan to the Borrower owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (v) the replacement financial institution or other entity, if
not already a Lender, shall be reasonably satisfactory to the Administrative
Agent and otherwise an Eligible Assignee, (vi) the replaced Lender and
replacement Lender shall be obligated to make such replacement in accordance
with the provisions of Section 10.7 (including, without limitation, obtaining
the consents provided for therein) (provided that the Borrower shall be
obligated to pay the registration and processing fee referred to therein), (vii)
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.15, 2.16 or 2.18, as the case may be, in respect of any period prior
to the date on which such replacement shall be consummated, and (viii) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

2.21.  Guaranty of Payment and Performance.  Subject to Section 10.17, the
payment and performance of the obligations of the Borrower hereunder shall be
guaranteed by each Guarantor pursuant to the terms of the Guaranty.

2.22.        Increase in Commitments.

(a)           Request for Increase.  Upon notice to the Administrative Agent
(which shall promptly notify the Lenders), the Borrower may from time to time,
increase the Total Revolving Credit Commitments by an amount not to exceed
$25,000,000 less the aggregate amount of all prior increases of the Total
Revolving Credit Commitment pursuant to this Section 2.22.  Such increase in the
Total Revolving Credit Commitments may be provided by the Lenders or Eligible
Assignees designated by the Borrower to become Lenders (pursuant to an
instrument of accession in the form of Exhibit I hereto, an “Instrument of
Accession”) that are willing to provide such increase; provided that (i) any
such increase shall be in a minimum amount of $10,000,000 and (ii) the aggregate
amount of the Total Revolving Credit Commitments after giving effect to any such
increase shall not at any time exceed $500,000,000.  Nothing contained herein
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Revolving Credit Commitment hereunder.

(b)           Effective Date and Allocations.  If the Total Revolving Credit
Commitments are increased in accordance with this Section 2.22, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the Borrower, in consultation with the
Administrative Agent, shall determine the final allocation of such increase. 
The Administrative Agent shall promptly notify the Lenders of the final
allocation of such increase and the Increase Effective Date.

(c)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, (i) no Default shall exist, (ii) the Borrower shall (x)
deliver to the Administrative Agent (1) an Instrument of Accession executed by
the Borrower and the applicable Lender(s), and (2) a certificate dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of the Borrower (A) certifying and attaching the resolutions
adopted by the

41


--------------------------------------------------------------------------------


Borrower approving or consenting to such increase, and (B) certifying that,
before and after giving effect to such increase no Default exists and (iii)
pursuant to the terms of the Arranger Fee Letter, pay the fees to the applicable
Persons.  The Borrower shall prepay any Revolving Credit Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 2.15) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Revolving Credit Percentages arising from any
nonratable increase in the Total Revolving Credit Commitments under this Section
2.22.

(d)           Conflicting Provisions.  This Section 2.22 shall supersede any
provisions in Section 2.14 or 10.1 to the contrary.

3.             LETTERS OF CREDIT

3.1.  L/C Commitment.  (a)  Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.3, agrees to issue Letters of Credit for the account of the Borrower
or any of its Subsidiaries and to amend or extend Letters of Credit previously
issued by it, in accordance with Section 3.2(b), on any Business Day during the
Revolving Credit Commitment Period in such form as may be approved from time to
time by the Issuing Lender; provided, that the Issuing Lender shall not issue
any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Credit Commitments would be less than zero.  Each Letter of
Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
which is five Business Days prior to the Revolving Credit Termination Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above).  All Existing Letters of
Credit shall be deemed to have been issued pursuant hereto, and from and after
the Closing Date shall be subject to and governed by the terms and conditions
hereof.

(b)           No Issuing Lender shall at any time be obligated to issue any
Letter of Credit hereunder if (i) such issuance would conflict with, or cause
the Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law, (ii) such issuance would violate one or more
policies of the Issuing Lender applicable to letters of credit generally or
(iii) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any Law applicable to the Issuing Lender or any
request or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally, or such Letter of Credit in particular.

3.2.  Procedure for Issuance and Amendment of Letter of Credit.  (a) Each Letter
of Credit shall be issued or amended, as the case may be, upon the request of
the Borrower delivered to the Issuing Lender (with a copy to the Administrative
Agent) in the form of an Application, completed and signed by a Responsible
Officer of the Borrower.  Such Application must be received by the Issuing
Lender and the Administrative Agent not later than 11:00 A.M., New York City
time, at least two Business Days (or such later date and time as the
Administrative Agent and the Issuing Lender may agree in a particular instance
in their sole

42


--------------------------------------------------------------------------------


discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Application shall specify in form and detail reasonably
satisfactory to the Issuing Lender: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Issuing Lender may reasonably require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Application
shall specify in form and detail reasonably satisfactory to the Issuing Lender
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the Issuing Lender may reasonably
require.  Additionally, the Borrower shall furnish to the Issuing Lender and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Issuing Lender or the Administrative Agent may reasonably
require.

(b)           Promptly after receipt of any Application, the Issuing Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Application from the Borrower
and, if not, the Issuing Lender will provide the Administrative Agent with a
copy thereof.  Unless the Issuing Lender has received written notice from any
Lender or the Administrative Agent, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 4 shall not then be
satisfied, then, subject to the terms and conditions hereof, the Issuing Lender
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the Issuing Lender’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Lender a risk participation in such Letter of Credit
in an amount equal to the product of such Lender’s Revolving Credit Percentage
times the amount of such Letter of Credit.

(c)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Issuing Lender will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

3.3.  Drawings and Reimbursements; Funding of Participations.  (a)  Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the Issuing Lender shall notify the Borrower and the
Administrative Agent thereof.  The Borrower shall reimburse the Issuing Lender,
through the Administrative Agent, for the amount of any drawing under a Letter
of Credit not later than 1:00 P.M., New York City time, on the date that such
drawing is made (if the Borrower has received notice from the Issuing Lender of
such drawing prior to 10:00 A.M., New York City time, on such date) or, if the
Borrower has not received notice of such drawing prior to such time on such
date, then not later than 1:00 P.M., New York City time, on (i) the Business Day
that the Borrower receives such notice, if such notice is received prior to
10:00 A.M., New York City time, on the day of receipt, or (ii) the

43


--------------------------------------------------------------------------------


Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to 10:00 A.M., New York City time,
on the day of such receipt (the date on which such reimbursement by the Borrower
is due pursuant to this sentence being referred to herein as the “Requested
Reimbursement Date”).  If the Borrower fails to so reimburse the Issuing Lender
by such time, the Administrative Agent shall promptly notify each Lender of the
Requested Reimbursement Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Revolving Credit
Percentage thereof.  In such event, the Borrower shall be deemed to have
requested a borrowing of Base Rate Loans to be disbursed on the Requested
Reimbursement Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples, and notice periods, specified in Section 2.2 for
the principal amount of Base Rate Loans.  Such Base Rate Loans may from time to
time be converted to Eurodollar Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Section 2.9, provided
that no Revolving Credit Loan shall be made as a Eurodollar Loan after the day
that is one month prior to the Revolving Credit Termination Date.  Any notice
given by the Issuing Lender or the Administrative Agent pursuant to this Section
3.3(a) may be given by telephone if immediately confirmed in writing; provided
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(b)           Each Lender (including the Lender acting as Issuing Lender) shall
upon any notice pursuant to Section 3.3(a) make funds available to the
Administrative Agent for the account of the Issuing Lender at the Administrative
Agent’s Office in an amount equal to its Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 P.M., New York City time, on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 3.3(a), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
Issuing Lender.

(c)           If any drawing is made under a Letter of Credit and is not
reimbursed or refinanced on the date such drawing is made, for any reason, the
Borrower shall be deemed to have incurred from the Issuing Lender an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so reimbursed or
refinanced, which L/C Borrowing (i) shall bear interest at the rate applicable
to Base Rate Loans from and including the date that such drawing is paid by the
Issuing Bank to but excluding the earlier of the date that such Unreimbursed
Amount is so reimbursed or refinanced or the date that is the next Business Day
following the Requested Reimbursement Date and, if not so reimbursed or
refinanced on or prior to the date that is the next Business Day following the
Requested Reimbursement Date, then, from and after the date that is the next
Business Day following the Requested Reimbursement Date to but excluding the
date so reimbursed or refinanced, the rate applicable to Base Rate Loans plus 2%
and (ii) shall, on and after the date that is the next Business Day following
the Requested Reimbursement Date, be due and payable on demand.  In such event,
each Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to Section 3.3(b) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
3.3.

(d)           Until each Lender funds its Loan or L/C Advance pursuant to this
Section 3.3 to reimburse the Issuing Lender for any amount drawn under any
Letter of Credit, interest in

44


--------------------------------------------------------------------------------


respect of such Lender’s Revolving Credit Percentage of such amount shall be
solely for the account of the Issuing Lender.

(e)           Each Lender’s obligation to make Loans or L/C Advances to
reimburse the Issuing Lender for amounts drawn under Letters of Credit, as
contemplated by this Section 3.3, shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Issuing Lender, the Borrower or any other Person for any reason whatsoever, (B)
the occurrence or continuance of a Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Loans pursuant to this Section 3.3 is
subject to the conditions set forth in Section 4.2 (other than delivery by the
Borrower of a Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the Issuing Lender
for the amount of any payment made by the Issuing Lender under any Letter of
Credit, together with interest as provided herein.

(f)            If any Lender fails to make available to the Administrative Agent
for the account of the Issuing Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 3.3 by the time
specified in Section 3.3(b), the Issuing Lender shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Issuing Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Issuing Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be.  A certificate of the Issuing Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
paragraph (f) shall be conclusive absent manifest error.

3.4.  Repayment of Participations.  (a)  At any time after the Issuing Lender
has made a payment under any Letter of Credit and has received from any Lender
such Lender’s L/C Advance in respect of such payment in accordance with Section
3.3(b), if the Administrative Agent receives for the account of the Issuing
Lender any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
cash collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Revolving Credit Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

(b)           If any payment received by the Administrative Agent for the
account of the Issuing Lender pursuant to Section 3.3(b) is required to be
returned under any of the circumstances described in Section 10.8 (including
pursuant to any settlement entered into by the Issuing Lender in its
discretion), each Lender shall pay to the Administrative Agent for the

45


--------------------------------------------------------------------------------


account of the Issuing Lender its Revolving Credit Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect.

3.5.  Obligations Absolute.  The obligation of the Borrower to reimburse the
Issuing Lender for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower or any of its Subsidiaries may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
Issuing Lender or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(iv)          any payment by the Issuing Lender under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Issuing
Lender under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any of its Subsidiaries.

3.6.  Role of Issuing Lender.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Issuing Lender shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
Issuing Lender, any Agent-Related Person nor any of the respective
correspondents, participants

46


--------------------------------------------------------------------------------


or assignees of the Issuing Lender shall be liable to any Lender for (a) any
action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Majority Lenders, as applicable; (b) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(c) the due execution, effectiveness, validity or enforceability of any document
or instrument related to any Letter of Credit or Application.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the Issuing Lender, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the Issuing Lender, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 3.5; provided, however,
that anything in such clauses (i) through (v) to the contrary notwithstanding,
the Borrower may have a claim against the Issuing Lender, and the Issuing Lender
may be liable to the Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the Issuing Lender’s willful
misconduct or gross negligence or the Issuing Lender’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit.  In furtherance and not in limitation of the foregoing,
the Issuing Lender may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the Issuing Lender shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

3.7.  Cash Collateral.  Upon the request of the Administrative Agent, if, as of
the Revolving Credit Termination Date, any Letter of Credit for any reason
remains outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then outstanding amount of all L/C
Obligations (in an amount equal to such outstanding amount determined as of the
Revolving Credit Termination Date).  Sections 2.8 and 8.2 set forth certain
additional requirements to deliver Cash Collateral hereunder.  To the extent
that the Borrower is required to Cash Collateralize L/C Obligations, the
Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Lender and the Lenders, a security interest in all cash, deposit
accounts and all balances therein and all proceeds of the foregoing.  Such cash
collateral shall be maintained in blocked, interest bearing deposit accounts
with the Administrative Agent.

3.8.  Applicability of ISP98 and UCP.  Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued including any
such agreement as applicable to an Existing Letter of Credit, (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

3.9.  Fees and Other Charges.  (a)  The Borrower will pay to the Administrative
Agent, for the account of the Lenders, a fee on the daily amount available to be
drawn under all outstanding Letters of Credit issued for its account at a per
annum rate equal to the Applicable

47


--------------------------------------------------------------------------------


Margin then in effect with respect to Eurodollar Loans, to be shared ratably
among the Lenders in accordance with their respective Revolving Credit
Percentages and payable quarterly in arrears on each L/C Fee Payment Date after
the issuance date.  In addition, the Borrower shall pay to the relevant Issuing
Lender for its own account a fronting fee on the daily amount available to be
drawn under all outstanding Letters of Credit issued by such Issuing Lender for
the Borrower’s account at a rate and at the times to be agreed upon by the
Borrower and such Issuing Lender.  For purposes of computing the average daily
amount available to be drawn under the Letters of Credit, the amount of such
Letters of Credit shall be determined in accordance with Section 1.3.

(b)           In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit issued for the account of the Borrower.

3.10.  Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

4.             CONDITIONS PRECEDENT

4.1.  Conditions to Closing.  The occurrence of the Closing Date is subject to
the satisfaction on such date of the following conditions precedent:

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent:

(i)            executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender party hereto on the date
hereof and the Borrower;

(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note so long as such request is made at least 3 Business Days prior
to the Closing Date;

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Borrower is a party;

(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in the jurisdiction where the Borrower is organized;

48


--------------------------------------------------------------------------------


(v)           a Closing Certificate of the Borrower with appropriate insertions
and attachments, if any;

(vi)          a certificate signed by a Responsible Officer on behalf of the
Borrower either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by the
Borrower and the validity against the Borrower of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii)         a certificate signed by a Responsible Officer on behalf of the
Borrower certifying (A) that the conditions specified in Sections 4.2(a) and (b)
have been satisfied, and (B) that there has been no event or circumstance since
December 31, 2006 that has had or could be reasonably expected to have a
Material Adverse Effect; and

(viii)        the Guaranty executed by each Guarantor.

(b)           Fees.  (i)  The Administrative Agent and the Arrangers shall have
received all fees required to be paid by the Borrower on or prior to the Closing
Date.

(ii)           The Borrower shall have paid all fees, charges and disbursements
of Bingham McCutchen LLP, as counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent), to the extent required
to be paid by the Borrower and invoiced prior to the Closing Date.

(c)           Legal Opinions.  The Administrative Agent shall have received (i)
the legal opinion of Robert Seelig, Esquire, counsel to the Borrower and each of
the Initial Guarantors, substantially in the form of Exhibit F and (ii) the
legal opinion of Conyers Dill & Pearman, Bermuda counsel to the Borrower and
each of the Initial Guarantors, substantially in the form of Exhibit G.

(d)           Termination of Existing Credit Facility.  The Administrative Agent
shall have received evidence (including, without limitation, payoff letters),
reasonably satisfactory to the Administrative Agent in its reasonable
discretion, that the Existing Credit Agreement has been or concurrently with the
Closing Date is being terminated.

(e)           Closing Date.  The Closing Date shall occur on or before June 30,
2007.

(f)            Material Adverse Effect.  Up to and including the Closing Date,
since December 31, 2006 there has been no event or circumstance that has had or
could reasonably be expected to have a Material Adverse Effect.

4.2.  Conditions to Closing and Each Extension of Credit.  The occurrence of the
Closing Date and the agreement of each Lender to make any extension of credit
requested to be made by it hereunder on any date (including, without limitation,
its initial extension of credit or any issuance, or increase in the amount of,
any Letter of Credit but excluding conversions or continuations of Loans) is
subject to the satisfaction of the following conditions precedent:

49


--------------------------------------------------------------------------------


(a)           Representations and Warranties.  Each of the representations and
warranties made by the Borrower in Section 5 (other than Section 5.5) or
pursuant to any of the other Loan Documents shall be true and correct in all
material respects on and as of such date as if made on and as of such date,
except to the extent that they expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

(b)           No Default.  No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extensions of
credit requested to be made on such date.

(c)           Borrowing Request.  Except as provided in Section 3.3, the
Administrative Agent shall have received a Borrowing Request or, as applicable,
an Application.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit (including any issuance, or increase in the
amount of, any Letter of Credit) that the conditions contained in this Section
4.2 (a) and (b) have been satisfied on and as of the date of the applicable
extension of credit.

5.             REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

5.1.  Financial Statements.

(a)           The audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries, as at December 31, 2006 and the related consolidated
statements of income and of cash flows for the fiscal year ended on such date,
reported on and accompanied by unqualified reports from PricewaterhouseCoopers
LLP or another independent certified public accounting firm of nationally
recognized standing, present fairly in all material respects the consolidated
financial condition of the Borrower and its consolidated Subsidiaries, as at
such date, and the consolidated results of their operations and their
consolidated cash flows for such fiscal year then ended in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).

(b)           The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries, as of and for the fiscal quarter ended March 31,
2007, and the related unaudited consolidated statements of income and cash flows
for such fiscal quarters ended on such dates, present fairly in all material
respects the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such dates, and the consolidated results of
their operations and their consolidated cash flows for the fiscal quarters then
ended in accordance with GAAP applied consistently throughout the periods
involved (except (x) as approved by the aforementioned firms of accountants and
disclosed therein or (y) for normal year-end audit adjustments and the absence
of footnotes).

50


--------------------------------------------------------------------------------


5.2.  Corporate Existence; Compliance with Law.  The Borrower and each of its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its organization, except to the extent that the
failure of the Subsidiaries to be so organized, validly existing and in good
standing could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect, (b) has the corporate or other power and authority, and the
legal right, to own and operate its Property, to lease the Property it operates
as lessee and to conduct the business in which it is currently engaged, except
to the extent that the failure to have such power, authority and legal right
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect, (c) is duly qualified as a foreign corporation and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires such qualification, except to
the extent failure to so qualify or be in good standing could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, and (d) is
in compliance with all Requirements of Law, including, without limitation, with
respect to environmental laws, except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.3.  Corporate Power; Authorization; Enforceable Obligations.  The Borrower has
the corporate or other power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and to borrow
hereunder.  The Borrower has taken all necessary corporate or other action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and to authorize the borrowings on the terms and conditions of
this Agreement.  No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except consents, authorizations, filings and notices described
in Schedule 5.3, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect and except to the extent
failure to obtain any consents, authorizations, filings, and notices could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect. 
Each Loan Document to which the Borrower is a party has been duly executed and
delivered on behalf of the Borrower.  This Agreement constitutes, and each other
Loan Document to which the Borrower is a party upon execution will constitute, a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

5.4.  No Legal Bar.  The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of the Borrower or any of its Subsidiaries
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation, except to the extent such violation or
Lien could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.5.  No Material Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the

51


--------------------------------------------------------------------------------


Borrower, threatened by or against the Borrower or any of its Subsidiaries or
against any of their respective properties or assets that (a) purport to affect
or pertain to this Agreement or any other Loan Document or any of the
transactions contemplated hereby or thereby, or (b) could reasonably be expected
to have a Material Adverse Effect.

5.6.  Ownership of Property; Liens.  The Borrower and each of its Subsidiaries
has title in fee simple to, or a valid leasehold interest in, all its real
property, and good title to, or a valid leasehold interest in, all its other
Property, and none of such Property is subject to any Lien except as permitted
by Section 7.3, except to the extent such defects in title could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.7.  Intellectual Property.  The Borrower and each of its Subsidiaries owns, or
is licensed to use, all Intellectual Property material to the conduct of its
business as currently conducted.  No material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Borrower know of any valid basis for any such claim, other than claims that
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.  The use of Intellectual Property by the Borrower and its Subsidiaries
does not infringe on the rights of any Person in any material respect, except
for infringements that could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

5.8.  Taxes.  The Borrower and each of its Subsidiaries has filed or caused to
be filed all material Federal, state and other tax returns that are required to
be filed (taking into account any applicable extensions) and has paid all taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its Property and all other material taxes, fees or other charges
imposed on it or any of its Property by any Governmental Authority and, to the
knowledge of the Borrower, no tax Lien has been filed, and no claim is being
asserted, with respect to any such tax, fee or other charge, except (i) those in
respect of which the amount or validity are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with SAP or GAAP, as applicable, have been provided on the books of
the Borrower or its Subsidiaries, as the case may be, and (ii) any amount the
failure of which to pay could not reasonably be expected to result in a Material
Adverse Effect.

5.9.  Federal Regulations.  No part of the proceeds of any Loans will be used
for “purchasing” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board.  If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1 referred to in Regulation U.

5.10.  ERISA.  Except as could not reasonably be expected to result in a
Material Adverse Effect, neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code.  No termination of a Single Employer Plan has occurred, and no
Lien in

52


--------------------------------------------------------------------------------


favor of the PBGC or a Plan has arisen, during such five-year period.  The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by an amount which could reasonably be expected to result in a Material
Adverse Effect.  Neither the Borrower nor any Commonly Controlled Entity has had
a complete or partial withdrawal from any Multiemployer Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.  Except
as could not reasonably be expected to result in a Material Adverse Effect, no
such Multiemployer Plan is in Reorganization or Insolvent.

5.11.  Investment Company Act; Other Regulations.  The Borrower is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.  The Borrower is not subject to regulation under any Requirement of
Law (other than Regulation X of the Board) which limits its ability to incur
Indebtedness hereunder.

5.12.  Use of Proceeds.  The proceeds of the Loans and the Letters of Credit
shall be used for working capital and general corporate purposes of the Borrower
and its Subsidiaries, including, without limitation, (a) acquisitions, (b) the
issuance of Letters of Credit, (c) refinancings of outstanding indebtedness, if
any, of the Borrower and its Subsidiaries (including under the Existing Credit
Agreement and the Existing Letters of Credit), and (d) for payment of fees and
expenses incurred in connection with this Agreement.

5.13.  Accuracy of Information, etc.  No statement or information contained in
any document, certificate or statement furnished to the Administrative Agent or
the Lenders or any of them, by or on behalf of the Borrower for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, taken as a whole contained, as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statement, information, document or certificate
was made or furnished.  The projections and pro forma financial information
contained in the materials referenced above were prepared in good faith based on
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

5.14.  Insurance Regulatory Matters.  No License of any Insurance Subsidiary,
the loss of which could reasonably be expected to have a Material Adverse
Effect, is the subject of a proceeding for suspension or revocation.  To the
knowledge of the Borrower, there is no sustainable basis for such suspension or
revocation, and no such suspension or revocation has been threatened by any
Governmental Authority.

5.15.  Indebtedness and Liens.  As of the Closing Date, (i) no Subsidiary of the
Borrower had outstanding any Indebtedness that was created, incurred or assumed
after March 31, 2007, except Indebtedness that would have been permitted by
Section 7.2 (without giving

53


--------------------------------------------------------------------------------


effect to the Indebtedness permitted by Section 7.2(a)(i)) if created, incurred
or assumed by such Subsidiary on the Closing Date and (ii) there does not exist
(a) any Lien that was created, incurred or assumed after March 31, 2007, upon
any stock or Indebtedness of any Subsidiary to secure any Debt of the Borrower
or any of its Subsidiaries or any other Person (other than the obligations
hereunder) or (b) any Lien that was created, incurred or assumed after March 31,
2007, upon any other Property, to secure any Debt of the Borrower or any of its
Subsidiaries or any other Person (other than the obligations hereunder), except,
in the case of (a) or (b), Liens that would have been permitted by Section 7.3
hereof (without giving effect to the Liens that would have been permitted by
Section 7.3(i)(x)) if so created, incurred or assumed on the Closing Date.

5.16.  Taxpayer Identification Number.  As of the date hereof, the Borrower’s
true and correct U.S. taxpayer identification number is set forth on Schedule
10.02.

6.             AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, from and after the Closing Date and so long as,
the Commitments remain in effect, any Letter of Credit remains outstanding,
there exists any unpaid Reimbursement Obligations or any principal or interest
on any Loan or any fee payable hereunder is owing to any Lender or the
Administrative Agent hereunder, the Borrower shall and shall cause each of its
Subsidiaries to:

6.1.  Financial Statements.  Furnish to the Administrative Agent (either
electronically or with sufficient copies for distribution by the Administrative
Agent to each Lender):

(a)           (i) not later than the date required to be filed pursuant to the
Act of 1934 (after giving effect to any extension permitted or granted by the
SEC), but in any event not later than 95 days after the end of each fiscal year
of the Borrower ending subsequent to the Closing Date, a copy of the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal year, and the related audited consolidated statements
of income and of cash flows for such fiscal year, setting forth in each case in
comparative form the figures as of the end of and for the previous fiscal year,
accompanied by an opinion by PricewaterhouseCoopers LLP, or other independent
certified public accounting firm of nationally recognized standing, which report
shall be prepared in accordance with generally accepted auditing standards and
applicable securities laws and shall not be subject to a “going concern” or like
qualification or exception, or qualification as to the scope of the audit (for
purposes hereof, delivery of the Borrower’s annual report on Form 10-K (which
shall be deemed delivered on the date when such document is posted on the SEC’s
website at www.sec.gov or any replacement website) will be sufficient in lieu of
delivery of such financial statements); and (ii) not later than the date
required to be filed pursuant to the Act of 1934 (after giving effect to any
extension permitted or granted by the SEC), but in any event not later than 60
days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower ending subsequent to the Closing Date, a copy of the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such fiscal quarter and the related unaudited
consolidated statements of income and of cash flows for such fiscal quarter and
the portion of the fiscal year through the end of such fiscal quarter, setting
forth in each case in

54


--------------------------------------------------------------------------------


comparative form the figures as of the end of and for the corresponding period
in the previous year, certified by a Responsible Officer on behalf of the
Borrower as being fairly stated in all material respects in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes) (for
purposes hereof, delivery of the Borrower’s Quarterly Report on Form 10-Q (which
shall be deemed delivered on the date when such document is posted on the SEC’s
website at www.sec.gov or any replacement website) will be sufficient in lieu of
delivery of such financial statements and certifications); all such financial
statements, together with notes to such financial statements, to fairly present
in all material respects the financial condition and income and cash flows of
the subject thereof as at the dates and for the periods covered thereby in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except (x) as approved by such accountants or
officer, as the case may be, and disclosed therein or (y) in the case of
unaudited financial statements, subject to normal year-end adjustments and the
absence of footnotes);

(b)           (i) not later than the date required to be filed pursuant to the
Act of 1934 (after giving effect to any extension permitted or granted by the
SEC), but in any event not later than 95 days after the end of each fiscal year
of OneBeacon Limited ending subsequent to the Closing Date (so long as OneBeacon
Limited is required to be consolidated on the balance sheet of the Borrower in
accordance with GAAP), a copy of the audited consolidated balance sheet of
OneBeacon Limited and its consolidated Subsidiaries as at the end of such fiscal
year of OneBeacon Limited ending subsequent to the Closing Date, and the related
audited consolidated statements of income and of cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, accompanied by an opinion by PricewaterhouseCoopers LLP,
or other independent certified public accounting firm of nationally recognized
standing, which report shall be prepared in accordance with generally accepted
auditing standards and applicable securities laws and shall not be subject to a
“going concern” or like qualification or exception, or qualification as to the
scope of the audit (for purposes hereof, delivery of OneBeacon Limited’s annual
report on Form 10-K (which shall be deemed delivered on the date when such
document is posted on the SEC’s website at www.sec.gov or any replacement
website) will be sufficient in lieu of delivery of such financial statements);
and (ii) not later than the date required to be filed pursuant to the Act of
1934 (after giving effect to any extension permitted or granted by the SEC), but
in any event not later than 60 days after the end of each of the first three
fiscal quarters of each fiscal year of OneBeacon Limited ending subsequent to
the Closing Date (so long as OneBeacon Limited is required to be consolidated on
the balance sheet of the Borrower in accordance with GAAP), a copy of the
unaudited consolidated balance sheet of OneBeacon Limited and its consolidated
Subsidiaries as at the end of such fiscal quarter and the related unaudited
consolidated statements of income and of cash flows for such fiscal quarter and
the portion of the fiscal year through the end of such fiscal quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous fiscal year, certified by a Responsible
Officer on behalf of OneBeacon Limited as being fairly stated in all material
respects in accordance with GAAP (subject to normal year-end audit adjustments
and the absence of footnotes) (for purposes hereof, delivery of OneBeacon
Limited’s Quarterly Report on Form 10-Q (which shall be deemed delivered on the
date when such document is posted on the SEC’s website at www.sec.gov or any
replacement website) will be sufficient in lieu of delivery of such financial
statements and certifications); all such financial statements, together with
notes to such financial statements, to fairly present in all material respects
the financial condition and income and cash flows of the

55


--------------------------------------------------------------------------------


subject thereof as at the dates and for the periods covered thereby in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except (x) as approved by such accountants or
officer, as the case may be, and disclosed therein or (y) in the case of
unaudited financial statements, subject to normal year-end adjustments and the
absence of footnotes);

(c)           not later than the date required by Law to be prepared (or such
later date as may be allowed by the applicable Governmental Authority), but in
any event not later than 95 days after the end of each fiscal year of (i)
OneBeacon Insurance Group, copies of the unaudited combined Annual Statement of
OneBeacon Insurance Group, certified by a Responsible Officer on behalf of
OneBeacon Limited; provided, that any such combined Annual Statement shall only
be required to be so furnished on any date if OneBeacon Limited is required to
be consolidated on the balance sheet of the Borrower in accordance with GAAP on
such date, and (ii) a Material Insurance Subsidiary (as of the date of delivery
pursuant hereto), copies of the unaudited Annual Statement of such Material
Insurance Subsidiary, certified by a Responsible Officer on behalf of such
Material Insurance Subsidiary; all such statements to be prepared in accordance
with SAP consistently applied throughout the periods reflected therein and, if
required by the applicable Governmental Authority, audited and certified by
independent certified public accounting firm of recognized national standing (it
being understood that delivery of audited statements shall be made within 10
days following the delivery of such statements to the applicable Governmental
Authority); provided, however, that in the case of Sirius, such Annual Statement
shall be due not later than 150 days after the end of each fiscal year;

(d)           not later than the date required by Law to be prepared (or such
later date as may be allowed by the applicable Governmental Authority), but in
any event not later than 70 days after the end of each interim financial period
of each Material Insurance Subsidiary in respect of which an Interim Statement
is required to be prepared (as of the date delivery of such Interim Statement is
required), copies of the Interim Statement of such Material Insurance Subsidiary
for such interim financial period, all such statements to be prepared in
accordance with SAP consistently applied throughout the period reflected herein;
provided, that, in the case of Sirius, such Interim Statement shall be due not
later than 90 days after the end of such interim period;

(e)           within 15 days after being delivered to any Material Insurance
Subsidiary subsequent to the Closing Date, any final Report on Examination
issued by the applicable Department or the NAIC that results in material
adjustments to the financial statements referred to in paragraphs (c) or (d)
above;

(f)            to the extent such a statement is required by Law to be prepared,
within 10 days following the delivery to the applicable Department, a copy of
each “Statement of Actuarial Opinion” and “Management Discussion and Analysis”
for a Material Insurance Subsidiary which is provided to the applicable
Department as to the adequacy of loss reserves of such Material Insurance
Subsidiary, such opinion to be in the format prescribed by the insurance code of
the state of domicile of such Material Insurance Subsidiary; and

(g)           promptly after the Borrower’s receipt thereof, subject to any
restrictions imposed by such independent accountants, copies of any management
letters submitted to the

56


--------------------------------------------------------------------------------


board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the annual audit of the
Borrower or any of its Subsidiaries.

6.2.  Certificates; Other Information.  Furnish to the Administrative Agent
(either electronically or with sufficient copies for distribution by the
Administrative Agent to each Lender) or, in the case of clause (d), to the
relevant Lender:

(a)           within 5 Business Days after the delivery of the audited financial
statements referred to in Section 6.1(a)(i), a certificate of the independent
certified public accounting firm reporting on such financial statements stating
that in making the examination necessary therefor no knowledge was obtained of
any Default or Event of Default (it being understood that (i) such certificate
shall only be required if delivery by such independent certified public
accounting firm of such a certificate is not prohibited by its policies and (ii)
any such certificate may be limited in scope and qualified in accordance with
customary practices of the accounting profession), except as specified in such
certificate;

(b)           within 5 Business Days after the deadline for the delivery of any
financial statements pursuant to Section 6.1(a), (i) a certificate of a
Responsible Officer of the Borrower stating that such Responsible Officer has
obtained no knowledge of any continuing Default or Event of Default except as
specified in such certificate and (ii) a Compliance Certificate containing all
information and calculations necessary for determining compliance by the
Borrower with Section 7.1 and OneBeacon Limited with Section 7.2(b), if
applicable, as of the last day of the fiscal quarter or fiscal year of the
Borrower;

(c)           within 10 days after the same are filed with the SEC (unless
posted on the SEC’s website at www.sec.gov or any replacement website), all
reports and filings on Forms 10-K, 10-Q and 8-K that the Borrower may make to,
or file with, the SEC, including any request of an extension of time for the
filing of any such reports; and

(d)           promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

(e)           The Borrower hereby acknowledges that (a) unless otherwise
directed by the Borrower, the Administrative Agent and/or the Arrangers will
make available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”), subject to confidentiality undertakings
reasonably acceptable to the Borrower and the Arrangers, and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrower or its securities)
(each, a “Public Lender”).  The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the Issuing Bank and the Lenders to treat
such Borrower Materials as either publicly available information or not material
information (although it may be sensitive

57


--------------------------------------------------------------------------------


and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”  Notwithstanding any of the foregoing, if the
Borrower also delivers any materials and/or information pursuant to this Section
6.2(e) in paper format to the Administrative Agent, such paper materials shall
be deemed to be Borrower Materials for all purposes.  Nothing in this Section
6.2(e) shall limit the obligations of the Administrative Agent and the Lenders
under Section 10.16.

6.3.  Payment of Obligations.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature (other than Indebtedness), except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrower or its Subsidiaries, as
the case may be; provided, that the Borrower may, in the ordinary course of
business, extend payments on those payables if beneficial to the operation of
their businesses.

6.4.  Conduct of Business and Maintenance of Existence, etc.  (a) Except as
otherwise would not be a Fundamental Change (i) with respect to each Subsidiary
of the Borrower, preserve, renew and keep in full force and effect its corporate
existence and (ii) with respect to the Borrower and each of its Subsidiaries,
take all reasonable action to maintain all licenses, permits, rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in the case of clause (i) above and clause (ii) above, to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations (other than in
respect of Indebtedness) and Requirements of Law, except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

6.5.  Maintenance of Property; Insurance.  (a)  Keep all Property and systems
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain with financially sound and
reputable insurance companies (other than with the Borrower or its Subsidiaries)
insurance on all its Property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business (it being understood
that, to the extent consistent with prudent business practices of Persons
carrying on a similar business in a similar location, a program of
self-insurance for first and other loss layers may be utilized).

6.6.  Inspection of Property; Books and Records; Discussions.  (a)  Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP (or SAP as applicable) and all Requirements of Law shall be
made of all material dealings and transactions in relation to its business and
activities and (b) upon reasonable prior notice, permit representatives of the
Administrative Agent (who may be accompanied by representatives of other
Lenders) and, during the continuance of an Event of Default, any Lender to (x)
visit and inspect any of its properties, (y) during the continuance of an Event
of Default, conduct

58


--------------------------------------------------------------------------------


reasonable examinations of (and, with the consent of the Borrower, such consent
not to be unreasonably withheld, make abstracts from) any of its books and
records at any reasonable time and as often as may reasonably be requested and
(z) discuss the business, operations, properties and financial and other
condition of the Borrower with officers and employees of the Borrower.  It is
understood that (i) any information obtained by the Administrative Agent or any
Lender in any visit or inspection pursuant to this Section 6.6 shall be subject
to the confidentiality requirements of Section 10.16, (ii) the Borrower may
impose, with respect to any Lender or any Affiliate of any Lender reasonably
deemed by the Borrower to be engaged significantly in a business which is
directly competitive with any material business of the Borrower and its
Subsidiaries, reasonable restrictions on access to proprietary information of
the Borrower and its Subsidiaries and (iii) the Lenders will coordinate their
visits through the Administrative Agent with a view to preventing the visits
provided for by this Section 6.6 from becoming unreasonably burdensome to the
Borrower and its Subsidiaries.

6.7.  Notices.  Give notice to the Administrative Agent (it being agreed that
the Administrative Agent shall, upon receipt of such notice, notify each Lender
thereof) of the following within the time periods specified:

(a)           Promptly after any Responsible Officer of the Borrower obtains
knowledge thereof, the occurrence of any Default or Event of Default;

(b)           Within five days after any Responsible Officer of the Borrower
obtains knowledge thereof, the occurrence of:

(i)            any default or event of default under any Contractual Obligation
(other than in respect of Indebtedness) of the Borrower or any of its
Subsidiaries or any litigation, investigation or proceeding which may exist at
any time between the Borrower or any of its Subsidiaries and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect; and

(ii)           (A) any litigation or proceeding affecting the Borrower or any of
its Subsidiaries (other than claims-related litigation involving an Insurance
Subsidiary) in which (x) the amount involved (and not covered by insurance) is
$50,000,000 or more or (y) in which injunctive or similar relief is sought that
could reasonably be expected to have a Material Adverse Effect and (B) any
claims-related litigation affecting any Insurance Subsidiary which could
reasonably be expected to have a Material Adverse Effect; and

(c)           As soon as possible and, in any event, within 30 days after a
Responsible Officer of the Borrower obtains knowledge thereof:  (A) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (B) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan.

59


--------------------------------------------------------------------------------


Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer on behalf of the Borrower setting forth details of the
occurrence or such default referred to therein and stating what action the
Borrower or the relevant Subsidiary proposes to take with respect thereto.

6.8.  Taxes.  Pay, discharge, or otherwise satisfy before the same shall become
overdue, all taxes, assessments and other governmental charges imposed upon it
and its real estate, sales and activities, or any part thereof, or upon the
income or profits therefrom, other than where failure to pay such taxes could
not reasonably be expected to result in a Material Adverse Effect; provided that
any such tax, assessment, charge, levy or claim need not be paid if the validity
or amount thereof shall currently be contested in good faith by appropriate
proceedings and reserves in conformity with SAP or GAAP, as applicable, have
been provided on the books of the Borrower and its Subsidiaries, as the case may
be.

6.9.  Use of Proceeds.  Use the proceeds of the Loans and the Letters of Credit
solely for the purposes set forth in Section 5.12.

6.10.  Further Assurances.  The Borrower will, and will cause each of its
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to give effect to the transactions
contemplated by this Agreement and the other Loan Documents.

7.             NEGATIVE COVENANTS

The Borrower hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect, any Letter of Credit remains outstanding,
there exist any unpaid Reimbursement Obligations or any principal or interest on
any Loan or any fee payable hereunder is owing to any Lender or the
Administrative Agent hereunder:

7.1.  Financial Condition Covenants.

(a)           Maintenance of Consolidated Net Worth.  The Borrower shall not
permit its Consolidated Net Worth, as of the end of any fiscal quarter,
commencing with the first fiscal quarter ending after the Closing Date, to be
less than the sum of (i) sixty-five percent (65%) of Consolidated Net Worth of
the Borrower as at the fiscal quarter ended March 31, 2007 (provided that if
OneBeacon Limited is not consolidated on a balance sheet of the Borrower in
accordance with GAAP as of the end of any such fiscal quarter after the fiscal
quarter ended March 31, 2007, the amount in this clause (i) shall be adjusted to
remove sixty-five percent (65%) of the OneBeacon Limited minority interests at
March 31, 2007), plus (ii) fifty percent (50%) of positive Consolidated Net
Income for each fiscal quarter ending after March 31, 2007.

(b)           Maintenance of Total Consolidated Debt to Total Consolidated
Capitalization Ratio. The Borrower shall not permit its Total Consolidated Debt
to Total Consolidated Capitalization Ratio, as of the end of any fiscal quarter,
commencing with the first fiscal quarter ending after the Closing Date, to
exceed thirty-five percent (35%).  Notwithstanding the foregoing, in the event
there shall be a breach of this financial covenant, at any time that the (i)
Fund American Notes are guaranteed by the Borrower, (ii) the Borrower no

60


--------------------------------------------------------------------------------


longer consolidates OneBeacon Limited in its consolidated financial statements
in accordance with GAAP, and (iii) such breach would not have occurred if the
Fund American Notes were no longer guaranteed by the Borrower, then such breach
shall not result in the occurrence of an Event of Default under Section 8.1(c)
until a period of up to 180 days (“Cure Period”) has passed since the occurrence
of such breach; provided that, during such Cure Period, (x) the Total
Consolidated Debt to Total Consolidated Capitalization Ratio shall not exceed
thirty-five percent (35%) on a pro forma basis excluding the Indebtedness
attributable to the guarantee of the Fund American Notes and (y) Fund American
maintains investment grade senior unsecured credit ratings on the Fund American
Notes from at least two of the following: Moody’s, S&P and Fitch.

7.2.  Limitation on Indebtedness.  (a) The Borrower will not permit any of its
Subsidiaries (other than OneBeacon Limited and its Subsidiaries) to create,
incur or assume or suffer to exist any Indebtedness, except:

(i)            Indebtedness outstanding as of the Closing Date and any
refinancings, refundings, renewals or extensions thereof (without any increase
in the principal amount thereof, other than by the amount of any necessary
pre-payment premiums, unpaid accrued interest and other costs of refinancing, or
any shortening of the final maturity of any principal amount thereof to a date
prior to the Revolving Credit Termination Date);

(ii)           Indebtedness of any Insurance Subsidiary incurred or issued in
the ordinary course of its business or in securing insurance-related obligations
(that do not constitute Indebtedness) of such Insurance Subsidiary and letters
of credit, bank guarantees, surety bonds or similar instruments issued for the
account of any Insurance Subsidiary in the ordinary course of its business or in
securing insurance-related obligations (that do not constitute Indebtedness) of
such Insurance Subsidiary;

(iii)          Indebtedness in respect of letters of credit, bank guarantees,
surety and appeal bonds, or performance bonds or other obligations of a like
nature arising in the ordinary course of business and not for capital raising
purposes and issued for the account of any Non-Regulated Operating Subsidiary;

(iv)          short-term Indebtedness (i.e. with a maturity of less than one
year when issued, provided that such Indebtedness may include an option to
extend for up to an additional one year period) of any Insurance Subsidiary
incurred to provide short-term liquidity to facilitate claims payment in the
event of catastrophe;

(v)           Indebtedness of a Subsidiary acquired after the Closing Date or a
corporation merged into or consolidated with a Subsidiary after the Closing Date
and Indebtedness assumed in connection with the acquisition of assets, which
Indebtedness, in each case, exists at the time of such acquisition, merger or
consolidation and is not created in contemplation of such event, as well as any
refinancings, refunds, renewals or extensions of such Indebtedness (without
increase in the principal amount thereof other than by the amount of any

61


--------------------------------------------------------------------------------


necessary pre-payment premiums, unpaid accrued interest and other costs of
refinancing);

(vi)          Indebtedness owing or issued by a Subsidiary to any other
Subsidiary or to the Borrower;

(vii)         Guarantee Obligations made by the Guarantors in respect of the
obligations of the Borrower or by a Subsidiary in respect of obligations of
another Subsidiary;

(viii)        Indebtedness under the Loan Documents;

(ix)           Indebtedness of any Guarantor;

(x)            Indebtedness represented by Qualified Securities, Trust Preferred
Securities or Mandatory Convertible Securities (except to the extent such
Indebtedness is included in the calculation of Total Consolidated Debt); and

(xi)           other Indebtedness of such Subsidiaries, provided that at the
time such Indebtedness is incurred or issued, the aggregate principal amount of
such Indebtedness when added to all other Indebtedness incurred or issued
pursuant to this clause (xi) and then outstanding, does not exceed 15% of the
Consolidated Net Worth of the Borrower; and

(b)           At any time when OneBeacon Limited is required to be consolidated
on the balance sheet of the Borrower in accordance with GAAP, the Borrower will
not permit the OneBeacon Limited Debt to Capitalization Ratio (i) as of the end
of any fiscal quarter ending after November 14, 2006 and prior to November 14,
2008 to be greater than thirty-seven and one half of one percent (37.5%) and
(ii) as of the end of any fiscal quarter ending on or after November 14, 2008 to
be greater than thirty-five percent (35%).

7.3.  Limitation on Liens.  The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist (a) any Lien upon
any stock or indebtedness of any Subsidiary, whether owned on the date of this
Agreement or hereafter acquired, to secure any Debt of the Borrower or any of
its Subsidiaries or any other Person (other than the obligations hereunder) or
(b) any Lien upon any other Property of the Borrower or its Subsidiaries,
whether owned or leased on the date of this Agreement, or thereafter acquired,
to secure any Debt of the Borrower or any of its Subsidiaries or any other
Person (other than the obligations hereunder), except:

(i)            (x) any Lien existing on the date of this Agreement or (y) any
Lien upon stock or Indebtedness or other Property of any Person existing at the
time such Person becomes a Subsidiary or existing upon stock or Indebtedness of
a Subsidiary or any other Property at the time of acquisition of such stock or
Indebtedness or other Property (provided that such Lien was not created in
connection with the acquisition of such Person or such Property), and any
extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any such Lien in clauses (x) or (y) above;

62


--------------------------------------------------------------------------------


provided, however, that the principal amount of Debt secured by such Lien shall
not exceed the principal amount of Debt so secured at the time of such
extension, renewal or replacement; and provided, further, that such Lien shall
be limited to all or such part of the stock or Indebtedness or other Property
which secured the Lien so extended, renewed or replaced;

(ii)           any Permitted Liens; and

(iii)          any Lien upon any Property if the aggregate amount of all Debt
then outstanding secured by such Lien and all other Liens permitted pursuant to
this clause (iii) does not exceed 10% of the total consolidated stockholders’
equity (including preferred equity) of the Borrower as shown on the audited
consolidated balance sheet contained in the latest annual report to stockholders
of the Borrower; provided that Debt secured by Liens permitted by clauses (i)
and (ii) shall not be included in the amount of such secured Debt.

7.4.  Limitation on Changes in Fiscal Periods.  The Borrower shall not permit
its fiscal year to end on a day other than December 31 or change its method of
determining fiscal quarters.

7.5.  Limitation on Lines of Business.  The Borrower shall not engage to any
extent that is material for the Borrower and its Subsidiaries, taken as a whole,
in any business, either directly or through any Subsidiary, other than a
Principal Business.

7.6.  Guarantors.  The Borrower shall not permit any Guarantor or any Subsidiary
of any Guarantor to merge, consolidate, liquidate, wind-up or dissolve itself,
or make a transfer of material assets, other than any such transaction or
transactions pursuant to which (a) the surviving Person of any such merger or
consolidation is, or any assets transferred in connection with such liquidation,
winding-up, dissolution or transfer are transferred to, a Guarantor (including a
Subsidiary of the Borrower that becomes a Guarantor in connection with such
transaction) or a Subsidiary of a Guarantor (including a person that will become
a Subsidiary of a Guarantor in connection with such transaction) or (b) after
giving effect to any such merger, consolidation, liquidation, winding-up,
dissolution or transfer, the aggregate Consolidated Net Worth of all Guarantors
(including any Person that becomes a Guarantor or Subsidiary of a Guarantor in
connection with such transaction but excluding for purposes of calculating the
aggregate Consolidated Net Worth of all Guarantors any outstanding Indebtedness
of the Borrower to a Guarantor (to the extent reflected as an asset of such
Guarantor in the calculation of such Consolidated Net Worth) is not less than
the amount then required by Section 7.1(a), on a pro forma basis as of the end
of the most recently completed fiscal quarter for which financial statements
have been delivered to the Administrative Agent pursuant to Section 6.1(a).

8.             EVENTS OF DEFAULT

8.1.  Events of Default.  If any of the following events shall occur and be
continuing:

(a)           The Borrower shall fail to pay any principal of any Loan made to
the Borrower or Reimbursement Obligation owing by the Borrower when due in
accordance with the

63


--------------------------------------------------------------------------------


terms hereof; or the Borrower shall fail to pay any interest on any Loan made to
the Borrower or Reimbursement Obligation owing to the Borrower, or any other
amount payable by the Borrower hereunder or under any other Loan Document,
within three Business Days after any such interest or other amount becomes due
in accordance with the terms hereof; or

(b)           The Borrower shall default in the observance or performance of any
agreement contained in Section 6.7(a) or Section 7; or

(c)           (i) The Borrower, any Guarantor, White Mountains Re or any of the
Borrower’s Material Insurance Subsidiaries shall voluntarily commence any case,
proceeding or other action (A) under any Debtor Relief Law, (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the
Borrower, any Guarantor, White Mountains Re or any of the Borrower’s Material
Insurance Subsidiaries shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Borrower, any Guarantor,
White Mountains Re or any of the Borrower’s Material Insurance Subsidiaries any
case, proceeding or other action under any Debtor Relief Law that (A) results in
the entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days; or (iii)
the Borrower, any Guarantor, White Mountains Re or any of the Borrower’s
Material Insurance Subsidiaries shall take any corporate action to authorize or
effect any of the acts set forth in clause (i), or (ii), above; or (iv) the
Borrower, any Guarantor, White Mountains Re or any of the Borrower’s Material
Insurance Subsidiaries shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

(d)           A Change of Control; or

(e)           A Fundamental Change; or

(f)            Any representation or warranty made or deemed made by the
Borrower herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made or furnished; or

(g)           The Borrower shall default in the observance or performance of any
other agreement, covenant, term or condition contained in this Agreement or any
other Loan Document (not specified in Sections 8.1(a), 8.1(b) or 8.1(f)); or

(h)           The Borrower or any of its Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including, without
limitation, any Guarantee Obligation, but excluding the Loans and Reimbursement
Obligations) on the scheduled or original due date with respect thereto (after
giving effect to any applicable grace periods); or (ii) default in making any
payment of any interest on any such Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, the effect of
which default is to cause, or to permit the holder or

64


--------------------------------------------------------------------------------


beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or to become subject to
a mandatory offer to purchase by the obligor thereunder as a result of the
occurrence of such default thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a default
described in clause (i), (ii) or (iii) of this paragraph (h) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults
of the type described in clauses (i), (ii) and (iii) of this paragraph (h) shall
have occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $50,000,000; or

(i)            (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Majority Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA or, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Majority Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan
and in each case in clauses (i) through (v) above, such event or condition,
together with all other such events or conditions for which liability to the
Borrower is reasonably expected to occur, if any, could, in the reasonable
judgment of the Majority Lenders, reasonably be expected to have a Material
Adverse Effect; or

(j)            One or more judgments or decrees shall be entered against the
Borrower or any of its Subsidiaries involving for the Borrower and its
Subsidiaries taken as a whole a liability (to the extent not paid or fully
covered by insurance above applicable deductions) of $50,000,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 45 days from the entry thereof; or

(k)           The Guaranty shall cease, for any reason (other than as provided
in Section 10.17) to be in full force and effect or any Guarantor or any
Affiliate of a Guarantor shall so assert in writing; or

(l)            Any License of any Insurance Subsidiary (i) shall be revoked by
the Governmental Authority which issued such License, or any action
(administrative or judicial) to revoke such License shall have been commenced
against such Insurance Subsidiary and shall not have been dismissed within
thirty days after the commencement thereof, (ii) shall be suspended by such
Governmental Authority for a period in excess of thirty days or (iii) shall not
be reissued or renewed by such Governmental Authority upon the expiration
thereof following application for such reissuance or renewal of such Insurance
Subsidiary, which, in the case of each of clauses (i), (ii) and (iii) above,
could reasonably be expected to have a Material Adverse Effect.

65


--------------------------------------------------------------------------------


Notwithstanding the foregoing, in the case of each of paragraphs (f) through (l)
of this Section 8.1, such event shall not constitute an Event of Default unless
such event continues unremedied for a period of 30 days after the Borrower shall
have received written notice of such event from the Administrative Agent.

8.2.  Remedies Upon Event of Default.  If any Event of Default specified in
Section 8.1 occurs and is continuing, then, and in any such event, (a) if such
event is an Event of Default specified in clause (i) or (ii) of Section 8.1(c)
above with respect to the Borrower, automatically the commitment of each Lender
to make Loans and any obligation of the Issuing Lender to make L/C Credit
Extensions shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) shall immediately become due
and payable, and (b) if such event is any other Event of Default specified in
Section 8.1, either or both of the following actions may be taken:  (i) with the
consent of the Majority Lenders, the Administrative Agent may, or upon the
request of the Majority Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Revolving Credit Commitments and the obligation of the
Issuing Lender to issue Letters of Credit to be terminated forthwith, whereupon
the Revolving Credit Commitments and the L/C Commitment shall immediately
terminate; and (ii) with the consent of the Majority Lenders, the Administrative
Agent may, or upon the request of the Majority Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable.  In the
case of any Letter of Credit issued for the account of the Borrower with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time Cash
Collateralize such L/C Obligations in an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit.  Such cash collateral
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents.  After (a) all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full or (b) all Defaults and Events of Default
hereunder and under the other Loan Document shall have been cured or waived, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto).

9.             THE ADMINISTRATIVE AGENT

9.1.  Appointment.  (a)  Each Lender hereby irrevocably appoints, designates and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document,

66


--------------------------------------------------------------------------------


together with such powers as are reasonably incidental thereto.  Notwithstanding
any provision to the contrary contained elsewhere herein or in any other Loan
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b)           The Issuing Lender shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the Issuing Lender shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 9 with respect to any
acts taken or omissions suffered by the Issuing Lender in connection with
Letters of Credit issued by it or proposed to be issued by it and the
Applications and agreements for letters of credit pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in this Section 9
and in the definition of “Agent-Related Person” included the Issuing Lender with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to the Issuing Lender; provided that nothing in this Agreement shall be
construed to excuse the Issuing Lender from any liability to the Borrower for
damages caused by the gross negligence or willful misconduct of the Issuing
Lender or any Agent-Related Person.

9.2.  Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

9.3.  Liability of Administrative Agent.  No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by the Borrower or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
the Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained

67


--------------------------------------------------------------------------------


in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of the Borrower or any Affiliate thereof.

9.4.  Reliance by Administrative Agent.  (a)  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent.  The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless such Note shall have
been transferred in accordance with Section 10.7 and all actions required by
such Section 10.7 in connection with such transfer shall have been taken.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Majority Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.  The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Majority Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders; provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable Law.

(b)           For purposes of determining compliance with the conditions
specified in Section 4.1, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

9.5.  Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default unless the Administrative
Agent shall have received written notice from a Lender or the Borrower referring
to this Agreement, describing such Default and stating that such notice is a
“notice of default.” The Administrative Agent will notify the Lenders of its
receipt of any such notice.  The Administrative Agent shall take such action
with respect to such Default as may be directed by the Majority Lenders in
accordance with Section 8.2; provided, however, that unless and until the
Administrative Agent has received any such direction, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default as it shall deem advisable or in the
best interest of the Lenders.

9.6.  Credit Decision; Disclosure of Information by Administrative Agent.  Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to

68


--------------------------------------------------------------------------------


it, and that no act by the Administrative Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of the
Borrower or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession.  Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder.  Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Borrower or any of its Affiliates
which may come into the possession of any Agent-Related Person.

9.7.  Indemnification of Administrative Agent.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of the
Borrower and without limiting the obligation of the Borrower), pro rata, and
hold harmless each Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct, provided, however, that no
action taken in accordance with the directions of the Majority Lenders (or such
greater percentage of Lenders as may be required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.7.  Without limitation of the foregoing, each Lender shall reimburse
the Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower.  The
undertaking in this Section 9.7 shall survive termination of the Total Revolving
Credit Commitments, the payment of all other obligations and the resignation of
the Administrative Agent.

9.8.  Administrative Agent in its Individual Capacity.  Bank of America, N.A.
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from,

69


--------------------------------------------------------------------------------


acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Borrower and its
Affiliates as though Bank of America, N.A. were not the Administrative Agent or
the Issuing Lender hereunder and without notice to or consent of the Lenders. 
The Lenders acknowledge that, pursuant to such activities, Bank of America, N.A.
or its Affiliates may receive information regarding the Borrower or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Borrower or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.  With respect to its Loans, Bank of America, N.A. shall have the same
rights and powers under this Agreement as any other Lender and may exercise such
rights and powers as though it were not the Administrative Agent or the Issuing
Lender, and the terms “Lender” and “Lenders” include Bank of America, N.A. in
its individual capacity.

9.9.  Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower;
provided that any such resignation by Bank of America, N.A. shall also
constitute its resignation as Issuing Lender and Swing Line Lender, so long as a
successor Issuing Lender and a successor Swing Line Lender (each consented to by
the Borrower, such consent not to be unreasonably withheld or delayed) is
appointed.  If the Administrative Agent resigns under this Agreement, the
Majority Lenders shall appoint from among the Lenders a successor administrative
agent for the Lenders, which successor administrative agent shall be consented
to by the Borrower at all times other than during the continuance of a Specified
Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed).  If no successor administrative agent is appointed prior
to the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders.  Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all of the
rights, powers and duties of the retiring Administrative Agent, Issuing Lender
and Swing Line Lender and the respective terms “Administrative Agent,” “Issuing
Lender” and “Swing Line Lender” shall mean such successor administrative agent,
Letter of Credit issuer and swing line lender, and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated and the retiring Issuing Lender’s and Swing Line Lender’s rights,
powers and duties as such shall be terminated, without any other or further act
or deed on the part of such retiring Issuing Lender or Swing Line Lender or any
other Lender, other than the obligation of the successor Issuing Lender to issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or to make other arrangements satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 9 and Sections 10.5 and 10.6 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.  If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Majority Lenders appoint a successor
agent as provided for above.

70


--------------------------------------------------------------------------------


9.10.  Administrative Agent May File Proofs of Claim.  In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Borrower, the Administrative Agent (irrespective of whether the principal of
any Loan or L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.5, 3.9 and 10.5) allowed in such
judicial proceeding; and

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.5, 3.9 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations of the Borrower hereunder or under any of the other Loan Documents
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

9.11.  Guarantee and Collateral Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the Total
Revolving Credit Commitments and payment in full of all obligations of the
Borrower hereunder or under any of the other Loan Documents (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii)
subject to Section 10.1, if approved, authorized or ratified in writing by the
Majority Lenders; and

71


--------------------------------------------------------------------------------


(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.3, and

(c)           to effect any release of Guarantee Obligations contemplated by
Section 10.17.

9.12.  Other Agents; Arrangers and Managers.  None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such. 
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.  Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

10.          MISCELLANEOUS

10.1.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Majority
Lenders and the Borrower and delivered to the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a)           extend the expiration date of or increase the Revolving Credit
Commitment of any Lender (or reinstate any Revolving Credit Commitment
terminated pursuant to Section 8.2) without the written consent of such Lender;

(b)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest or fees payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;

(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or, subject to clause (v) of the second proviso
to this Section 10.1, any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Majority Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(d)           change Section 2.14 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby; or

(e)           change any provision of this Section 10.1 or the percentage in the
definition of “Majority Lenders” or any other provision hereof specifying the
number or

72


--------------------------------------------------------------------------------


percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

(f)            amend, modify or waive any provision of Section 2.3 or 2.4
without the written consent of the Swing Line Lender;

(g)           amend, modify or waive any provision of Section 3 without the
consent of the Issuing Lender;

(h)           amend, modify or waive the provisions of the definition of
Interest Period regarding nine or twelve month Interest Periods for Eurodollar
Loans without the consent of each relevant Lender;

(i)            consent to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement and the other Loan Documents; or

(j)            release any Guarantor from its Guarantee Obligations under the
Guaranty except as provided in Section 10.17, without the consent of all
Lenders;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, modify the rights or duties of the Issuing Lender under this Agreement or
any Application relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, modify the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, modify the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) Section 10.7(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Revolving Credit Commitment of such Lender may not be increased or extended
without the consent of such Lender.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Administrative Agent and all future holders of the Loans.  In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former position and rights hereunder and under the other
Loan Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.  Any
such waiver, amendment, supplement or modification shall be effected by a
written instrument signed by the parties required to sign pursuant to the
foregoing provisions of this Section 10.1;

73


--------------------------------------------------------------------------------


provided, that delivery of an executed signature page of any such instrument by
facsimile transmission shall be effective as delivery of a manually executed
counterpart thereof.

For the avoidance of doubt, this Agreement may be amended (or amended and
restated) with the written consent of the Majority Lenders, the Administrative
Agent and the Borrower party to each relevant Loan Document (x) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Loans, the L/C Obligations and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Majority
Lenders.

10.2.  Notices; Effectiveness; Electronic Communication.

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail, sent by telecopier or
by electronic mail as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i)            if to the Borrower, the Administrative Agent, the Issuing Lender
or the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.2; and

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to service of process or to notices to any Lender or
the Issuing Lender pursuant to Section 2.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement

74


--------------------------------------------------------------------------------


from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT-RELATED PERSONS OR THE BORROWER IN CONNECTION WITH
THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the Agent-Related
Persons or the Borrower have any liability to any Agent-Related Person, the
Borrower, any Lender, or the Issuing Lender for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent-Related Persons or the
Borrower; provided, however, that in no event shall any Agent-Related Persons or
the Borrower have any liability to any Agent-Related Person, the Borrower, any
Lender, or the Issuing Lender for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).  Each Lender
agrees that the Borrower shall be responsible only for the Borrower Materials
and shall not have any liability (unless otherwise agreed in writing by the
Borrower) for any other materials made available to the Lenders and shall not
have any liability for any errors or omissions other than errors or omissions in
the materials delivered to the Administrative Agent by the Borrower.  Nothing in
this Section 10.2(c) shall limit the obligation of the Administrative Agent and
the Lenders under Section 10.16.

(d)           Change of Address, Etc.  The Borrower, the Administrative Agent,
the Issuing Lender and the Swing Line Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the other parties hereto.  Each other Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the Borrower, the Administrative Agent, the Issuing Lender and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

75


--------------------------------------------------------------------------------


(e)           Reliance by Administrative Agent, Issuing Lender and Lenders.  The
Administrative Agent, the Issuing Lender and the Lenders shall be entitled to
rely and act upon any notices (including telephonic and written Borrowing
Requests and notices of Swing Line Loans) purportedly given by or on behalf of
the Borrower; provided that the foregoing shall not apply to losses, costs,
expenses and liabilities caused by the gross negligence or willful misconduct of
the relevant Lender or any Agent-Related Person even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
 The Borrower shall indemnify the Administrative Agent, the Issuing Lender, each
Lender and the Agent-Related Persons from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower; provided that the foregoing
shall not apply to losses, costs, expenses and liabilities caused by the gross
negligence or willful misconduct of the relevant Lender or any Agent-Related
Person.  All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

(f)            Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on the
Borrower, the Administrative Agent and the Lenders.  The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

10.3.  No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

10.4.  Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any extension of credit, and shall continue in full
force and effect as long as any Loan or any other obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.5.  Attorney Costs and Expenses.  The Borrower agrees (a) to pay or reimburse
the Administrative Agent and the Arrangers for all reasonable out-of-pocket
costs and expenses incurred in connection with the development, preparation,
negotiation and execution of this

76


--------------------------------------------------------------------------------


Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable out-of-pocket costs and
expenses (which may include, to the extent reasonably incurred, all search,
filing, recording, title insurance and appraisal charges and fees and taxes
related thereto, and other out-of-pocket expenses incurred by the Administrative
Agent and the cost of independent public accountants and other outside experts)
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the obligations of the Borrower hereunder or
under any of the other Loan Documents and during any legal proceeding, including
any proceeding under any Debtor Relief Law), including all Attorney Costs.  All
amounts due under this Section 10.5 shall be payable not later than 30 days
following written demand.  The agreements in this Section 10.5 shall survive the
termination of the Total Revolving Credit Commitments and repayment of all other
obligations.

10.6.  Indemnification.  (a) Whether or not the transactions contemplated hereby
are consummated, the Borrower shall indemnify and hold harmless each
Agent-Related Person, each Arranger, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents, shareholders and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, settlement payments and causes of action of any kind or nature
whatsoever and reasonable related out-of-pocket costs and expenses which may at
any time be imposed on, incurred, suffered, sustained, required to be paid by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Revolving Credit
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit), (c)
any actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by the Borrower or any
Subsidiary, or any Environmental Liability related in any way to the Borrower or
any of its Subsidiaries, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, settlement payments,
causes of action or costs or expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  In all such litigation, or
the preparation therefor, the Indemnitees shall be entitled to select counsel to
the Indemnitees.  To the extent reasonably practicable and not disadvantageous
to any

77


--------------------------------------------------------------------------------


Indemnitee (as reasonably determined by the relevant Indemnitee), it is
anticipated that a single counsel selected by the affected Lenders will be
used.  No Indemnitee shall be liable to the Borrower for any damages arising
from the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, and, to the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof (whether before or after the Closing Date); provided
that this sentence shall not, as to any Indemnitee, apply to the extent such
Indemnitee is found by a final non-appealable judgment of a court of competent
jurisdiction to have acted with willful misconduct or gross negligence.  All
amounts due under this Section 10.6 shall be payable not later than 30 days
following written demand.  The agreements in this Section 10.6 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Total Revolving Credit Commitments and the repayment,
satisfaction or discharge of all the other obligations of the Borrower
hereunder.

(b)           To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section 10.5 and Section 10.6(a) to
be paid by it to the Administrative Agent (or any sub-agent thereof), the
Issuing Lender or any Agent-Related Person of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender or such Agent-Related Person, as the case may be, such Lender’s
Revolving Credit Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Agent-Related Person of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or Issuing
Lender in connection with such capacity.  The obligations of the Lenders under
this Section 10.6(b) are subject to the provisions of Section 2.14(f).

10.7.  Successors and Assigns.

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.7(b), (ii) by way of participation in accordance with
the provisions of Section 10.7(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.7(f), or (iv) to an
SPC in accordance with the provisions of Section 10.7(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the

78


--------------------------------------------------------------------------------


parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.7(d) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Credit Commitment
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i)            Minimum Amounts.

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Loans at the time owing
to it or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and

(B)           in any case not described in subsection (b)(i)(A) of this Section
10.7, the aggregate amount of the Revolving Credit Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Specified Event of Default
has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not apply to the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans;

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
10.7 and, provided that:

79


--------------------------------------------------------------------------------


(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Specified Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender or an Affiliate of the assigning Lender;

(C)           the consent of the Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any Affiliates or Subsidiaries of the Borrower.

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

(vii)         No Assignment to Approved Funds Prior to Specified Event of
Default.  No such assignment shall be made to an Approved Fund prior to the
occurrence of a Specified Event of Default.  After the occurrence and during the
continuance of any Specified Event of Default, an Approved Fund shall be an
Eligible Assignee hereunder.

(viii)        Creditworthiness of Affiliates and Approved Funds. 
Notwithstanding the foregoing, no such assignment shall be made to an Affiliate
of a Lender or to an Approved Fund unless such Affiliate or Approved Fund shall
be a financial institution having a senior unsecured debt rating of not less
than  “A-”, or its equivalent, by S&P.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.7(c), from and after the effective date specified in each
Assignment and Assumption,

80


--------------------------------------------------------------------------------


the Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17, 2.18, 10.5 and 10.6 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender and a replacement Note, as applicable, to the assigning Lender.

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any Affiliates or
Subsidiaries of the Borrower) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the Issuing Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.1 that directly affects such Participant.  Subject to Section
10.7(e), the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 or 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.7(b). 
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 10.8 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.14 as though it were a Lender.

81


--------------------------------------------------------------------------------


(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 2.15, 2.16 or 2.17 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Sections 2.16(d) and (e) as though it
were a Lender.

(f)            Certain Pledges.  Notwithstanding anything to the contrary
contained herein, any Lender may, with notice to, but without prior consent of
the Borrower and the Administrative Agent, at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank (provided that notice to the Borrower and the Administrative Agent shall
not be required in the case of a pledge or assignment to secure obligations to a
Federal Reserve Bank); provided further that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute, or
permit the substitution of, any such pledgee or assignee for such Lender as a
party hereto.

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h)           Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may, with notice to,
but without prior consent of the Borrower and the Administrative Agent grant to
a special purpose funding vehicle identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower (an
“SPC”) the option to provide all or any part of any Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to make all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof and, if it fails to do so, to make
such payment to the Administrative Agent as is required under Section
2.14(e)(ii).  Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 2.15), (ii) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder. 
The making of a Loan by an SPC hereunder shall utilize the Revolving Credit
Commitment of

82


--------------------------------------------------------------------------------


the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under any Debtor Relief Laws or any other Laws.  Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee in the amount of $3,500 (which processing fee may be waived by
the Administrative Agent in its sole discretion), assign all or any portion of
its right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or guarantee or credit or liquidity enhancement to such SPC.

(i)            Resignation as Issuing Lender or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America, N.A. assigns all of its Revolving Credit Commitment
and Loans pursuant to Section 10.7(b), Bank of America, N.A. may, (i) upon 30
days’ notice to the Borrower and the Lenders, resign as Issuing Lender, so long
as a successor Issuing Lender (consented to by the Borrower, such consent not to
be unreasonably withheld or delayed) has been appointed and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender, so long as a
successor Swing Line Lender (consented to by the Borrower, such consent not to
be unreasonably withheld or delayed) has been appointed.  In the event of any
such resignation as Issuing Lender or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor Issuing Lender or Swing
Line Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America, N.A.
as Issuing Lender or Swing Line Lender, as the case may be.  If Bank of America,
N.A. resigns as Issuing Lender, it shall retain all the rights and obligations
of the Issuing Lender hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Lender and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 3.3).  If Bank of America, N.A. resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.4.  Upon the appointment of a successor Issuing
Lender and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights and obligations of the retiring Issuing Lender or
Swing Line Lender, as the case may be, and (b) the successor Issuing Lender
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America, N.A. to effectively assume the obligations of
Bank of America, N.A. with respect to such Letters of Credit.

10.8.  Adjustments; Set-off.  (a) Except to the extent that this Agreement
provides for a payment to be allocated to a particular Lender, if any Lender (a
“Benefited Lender”) shall at any time receive any payment of all or part of the
obligations under the Credit Agreement or the other Loan Documents, owing to it,
or receive any collateral in respect thereof (whether

83


--------------------------------------------------------------------------------


voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(c), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s obligations under the Credit Agreement or the
other Loan Documents, such Benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s obligations under the Credit Agreement or the other Loan Documents, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b)           In addition to any rights and remedies of the Lenders provided by
Law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable Law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower.  Each Lender agrees promptly to notify
the Borrower, as the case may be, and the Administrative Agent after any such
set-off and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such set-off and application.

10.9.  Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.10.  Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.11.  Integration.  This Agreement, the other Loan Documents and the Fee
Letters represent the entire agreement of the Borrower, the Administrative
Agent, the Arrangers, the Syndication Agent and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Arrangers, the Administrative Agent, the
Syndication Agent or any Lender relative to subject matter hereof not expressly
set forth or referred to herein, in the other Loan Documents or in the Fee
Letters.  The Borrower agrees that its obligations under the Fee Letters shall
survive the execution and delivery of this Agreement.

84


--------------------------------------------------------------------------------


10.12.  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAW OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY).

10.13.  SUBMISSION TO JURISDICTION; WAIVERS.  THE BORROWER HEREBY IRREVOCABLY
AND UNCONDITIONALLY:

(a)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

(b)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

(c)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE BORROWER AT ITS
ADDRESS SET FORTH IN SECTION 10.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;

(d)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND

(e)           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION 10.13 ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

10.14.  WAIVERS OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE

85


--------------------------------------------------------------------------------


WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.14 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.15.  No Advisory or Fiduciary Responsibility.  In connection with this
Agreement, the Borrower acknowledges and agrees that: (a) the credit facility
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent and the Arrangers, on the other hand, and the
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (b) in connection with the process leading to such
transaction, the Administrative Agent and the Arrangers, each is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (c) neither the Administrative Agent nor the
Arrangers have assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to this Agreement or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or the Arrangers have advised or is currently advising
the Borrower or any of its Affiliates on other matters) and neither the
Administrative Agent nor the Arrangers have any obligation to the Borrower or
any of its Affiliates with respect to this Agreement except those obligations
expressly set forth herein and in the other Loan Documents; (d) the
Administrative Agent and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor the Arrangers have any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (e) the
Administrative Agent and the Arrangers have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to this Agreement
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.

10.16.  Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the NAIC), (c) to the
extent required by applicable Laws or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to

86


--------------------------------------------------------------------------------


this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section 10.16, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section 10.16 or (y) becomes available to the Administrative
Agent or any Lender on a nonconfidential basis from a source other than the
Borrower, provided that the Administrative Agent or any such Lender, as
applicable, will notify the Borrower as soon as practical in advance of any
proposed disclosure pursuant to clause (c) above, unless such notification shall
be prohibited by applicable law or legal process, so that the Borrower may seek
a protective order or other appropriate remedy and the Administrative Agent or
any such Lender, as applicable, will disclose only that portion of the
Information that it is advised by its counsel is legally required or otherwise
necessary to disclose.  For purposes of this Section 10.16, “Information” means
all information received from the Borrower or any of its Subsidiaries relating
to the Borrower or any Subsidiary or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 10.16 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary thereof, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

10.17.  Release of Guarantee Obligations.  Notwithstanding anything to the
contrary contained herein or any other Loan Document (a) when all obligations of
the Borrower hereunder and under the other Loan Documents that are guaranteed
under the terms of the Guaranty have been paid in full, all Revolving Credit
Commitments have terminated, there exist no unpaid Reimbursement Obligations and
no Letter of Credit issued for the account of the Borrower shall be outstanding
or (b) so long as no Event of Default has occurred and is continuing, at such
time as the aggregate outstanding principal amount of Indebtedness of
Subsidiaries of OneBeacon Limited that is guaranteed by the Borrower is
$70,000,000 or less (excluding (i) any series of such Indebtedness if all of
such series has been defeased (including legal or covenant defeasance) or
discharged and (ii) such Indebtedness to the extent it is held by the Borrower
or any of its Subsidiaries), upon request of the Borrower, the Administrative
Agent shall (without vote or consent of any Lender) take such actions as may be
required to release all Guarantee Obligations of each Guarantor under any Loan
Document, including, without limitation, its Guaranty.  Any release of Guarantee
Obligations pursuant to clause (a) above shall be deemed subject to the
provision that such Guarantee Obligations shall be reinstated as to the

87


--------------------------------------------------------------------------------


Guarantors at the time of such release, if after such release any portion of any
payment in respect of the obligations guaranteed thereby shall be rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or such Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or such Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.  In addition, upon the request of the Borrower, the
Administrative Agent shall (without vote or consent of any Lender) so release
all Guarantee Obligations of any Guarantor, if such Guarantor is merged or
consolidated into another Person and such Guarantor is not the surviving Person
of such merger or consolidation, or such Guarantor is liquidated, wound-up or
dissolved, or such Guarantor otherwise ceases to be a Subsidiary of the
Borrower; provided, however, that (x) the surviving Person of any such merger or
consolidation is, or any assets transferred in connection with such liquidation,
winding-up or dissolution are transferred to, a Guarantor (including a
Subsidiary of the Borrower that becomes a Guarantor in connection with such
transaction) or a Subsidiary of a Guarantor (including a Person that will become
a Subsidiary of a Guarantor in connection with such transaction) or (y) after
giving effect to any such merger, consolidation, liquidation, winding-up,
dissolution, or cessation of such Guarantor’s status as a Subsidiary of the
Borrower, the aggregate Consolidated Net Worth of all other Guarantors
(including any Person that becomes a Guarantor or Subsidiary of a Guarantor in
connection with such transaction but excluding for purposes of calculating the
aggregate Consolidated Net Worth of all Guarantors any outstanding Indebtedness
of the Borrower to a Guarantor (to the extent reflected as an asset of such
Guarantor in the calculation of such Consolidated Net Worth)) is not less than
the amount then required by Section 7.1(a), on a pro forma basis as of the end
of the most recently completed fiscal quarter for which financial statements
have been delivered to the Administrative Agent pursuant to Section 6.1(a).

10.18.  Accounting Changes.  In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree, upon the request of the
Borrower or the Administrative Agent, to enter into negotiations in order to
amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made.  Following any such request and
until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Majority Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Change had not occurred.  “Accounting Change”
refers to a change in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants, applicable
Insurance Regulators, the NAIC or, if applicable, the SEC.

10.19.  USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and

88


--------------------------------------------------------------------------------


address of the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Act.

10.20.  Interest Rate Limitation.

(a)           Notwithstanding anything to the contrary contained in any Loan
Document, if at any time the rate of interest payable under any Loan Document
(the “Stated Rate”) would exceed the rate of interest permitted to be charged
under any applicable Law (the “Maximum Rate”), then for so long as the Maximum
Rate would be so exceeded, the rate of interest payable shall be equal to the
Maximum Rate; provided that if at any time thereafter, the Stated Rate is less
than the Maximum Rate, the Borrower shall, to the extent permitted by applicable
Law, continue to pay interest at the Maximum Rate until such time as the total
interest received is equal to the total interest which would have been received
had the Stated Rate been (but for the operation of this provision) the interest
rate payable.  Thereafter, the interest rate payable shall be the Stated Rate
unless and until the Stated Rate again would exceed the Maximum Rate, in which
event this provision shall again apply.

(b)           In no event shall the total interest received by a Lender exceed
the amount which it could lawfully have received had the interest been
calculated for the full term hereof at the Maximum Rate.

[Remainder of Page Left Intentionally Blank]

89


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

The Borrower:

 

 

 

WHITE MOUNTAINS INSURANCE GROUP,
LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

BANK OF AMERICA, N.A., as

 

a Lender, Issuing Lender and Swing Line Lender

 

 

 

By:

 

 

 

Name:

 

Title:

 


--------------------------------------------------------------------------------


 

LEHMAN BROTHERS BANK, FSB, as

 

a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


--------------------------------------------------------------------------------


SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

BORROWER:

White Mountains Insurance Group, Ltd.

80 South Main Street

Hanover, NH 03755

Attention: Robert Seelig, Esq.

Telephone: 603-640-2202

Telecopier: 603-643-4592

Electronic Mail: rseelig@whitemountains.com

U.S. Taxpayer Identification Number (White Mountains Insurance Group, Ltd.): 
94-2708455

with a copy to:

Cravath, Swaine and Moore LLP

WorldWide Plaza

825 Eighth Avenue

New York, NY 10019-7475

Attention: Paul Michalski

Telecopier: 212-474-3700

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

2001 Clayton Road

Mail Code: CA4-702-02-25

Concord, CA 94520

Attention: Tina Obcena

Telephone: 925-675-8768

Telecopier: 888-969-9246

Electronic Mail: tina.obcena@bankofamerica.com

Account No.: 3750836479

Ref:  White Mountains Insurance Group

ABA# 026009593


--------------------------------------------------------------------------------


Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

1455 Market Street, 5th Floor

Mail Code: CA5-701-05-19

San Francisco, CA 94103

Attention: Aamir Saleem

Telephone: 415-436-2769

Telecopier: 415-503-5089

Electronic Mail:  aamir.saleem@bankofamerica.com

ISSUING LENDER:

Bank of America, N.A.

Trade Operations

1000 W. Temple Street

Mail Code: CA9-705-07-05

Los Angeles, CA 90012-1514

Attention: Stella Rosales

Telephone: 213-481-7828

Telecopier: 213-580-8441

Electronic Mail:  stella.rosales@bankofamerica.com

SWING LINE LENDER:

Bank of America, N.A.

2001 Clayton Road

Mail Code: CA4-702-02-25

Concord, CA 94520

Attention: Tina Obcena

Telephone: 925-675-8768

Telecopier: 888-969-9246

Electronic Mail: tina.obcena@bankofamerica.com

Account No.: 3750836479

Ref:  White Mountains Insurance Group

ABA# 026009593

2


--------------------------------------------------------------------------------